LOAN AND SECURITY AGREEMENT


DATED AS OF


JUNE 29, 2006

by and among


TENGASCO, INC.,

a Tennessee corporation,

as the “Borrower”,


CITIBANK TEXAS, N.A.,

a national banking association

as the “Agent”

and

the Banks party hereto

--------------------------------------------------------------------------------

TABLE OF CONTENTS, Page iii

DALLAS1 1099496v4 67682-00024

Table of Contents

Page No.

Table of Contents

 

Page No.

 

ARTICLE I

CERTAIN DEFINITIONS

1

 

ARTICLE II

LOANS

11

 

2.1

Revolver Loans

11

 

2.2

Notes

11

 

2.3

Proceeds of Loans/Expiration of Commitment.

12

 

2.4

Responsible Officer

12

 

2.5

Revolving Credit Borrowing Base

12

 

2.6

Variance from Revolving Credit Borrowing Base

12

 

2.7

Mandatory Prepayments

13

 

2.8

Fees.

13

 

2.9

Interest Rates.

13

 

2.10

Prepayments

13

 

2.11

Interest Payments Dates

14

 

2.12

Payments; Settlement.

14

 

2.13

Letters of Credit.

14

 

2.14

Increased Costs

16

 

2.15

Capital Adequacy

16

 

2.16

Pro Rata Treatment

17

 

2.17

Sharing of Payments, etc

17

 

2.18

Non-Receipt of Funds by the Agent

17

 

2.19

Breakage Costs

17

ARTICLE III

REVOLVING CREDIT BORROWING BASE

18

 

3.1

Initial Revolving Credit Borrowing Base

18

 

3.2

Revolving Credit Borrowing Base Determination.

18

 

3.3

Revolving Credit Borrowing Base Deficiency

19

 

3.4

Additional Redeterminations.

20

ARTICLE IV

COLLATERAL

20

 

4.1

Collateral

20

 

4.2

Additional Mortgaged Properties

20

ARTICLE V

CONDITIONS PRECEDENT TO LOANS

21

 

5.1

Conditions Precedent to Closing and Funding of Commitment

21

 

5.2

Credit Extensions

23

 

5.3

Conditions Precedent to All Revolving Credit Loans

23

ARTICLE VI

AFFIRMATIVE COVENANTS

23

 

6.1

Payment of Taxes and Claims

24

 

6.2

Maintenance of Existence

24

 

6.3

Preservation of Property

24

 

6.4

Insurance

24

 

6.5

Compliance with Applicable Laws

24

 

6.6

Environmental Covenants

24

 

6.7

Environmental Indemnities

25

 

6.8

Reporting Requirements

26

 

 

TABLE OF CONTENTS, Page i

DALLAS1 1099496v4 67682-00024

 



 

 

 

6.9

Inspection

28

 

6.10

Maintenance of Employee Benefit Plans

28

 

6.11

Notice of Claimed Default

28

 

6.12

Change of Directors/Management

28

 

6.13

Requested Information

28

 

6.14

Withholdings

28

 

6.15

Payment of Indebtedness/Performance of Obligations

28

 

6.16

Operation of Properties and Equipment.

29

 

6.17

Hydrocarbon Hedge

29

ARTICLE VII

NEGATIVE COVENANTS

29

 

7.1

Liens

29

 

7.2

Debt

30

 

7.3

Mergers, Consolidations

30

 

7.4

Leases

30

 

7.5

Sale and Leaseback

30

 

7.6

Dividends/Distributions

31

 

7.7

Sale of Assets

31

 

7.8

Investments

31

 

7.9

Guaranties

31

 

7.10

Transactions with Affiliates

31

 

7.11

Change of Business

31

 

7.12

Sale or Discount of Receivables

32

 

7.13

Other Agreements/Amendments

32

 

7.14

Prepayment of Indebtedness

32

 

7.15

Use of Loan Proceeds

32

 

7.16

Subsidiaries

32

 

7.17

Fiscal Year

32

ARTICLE VIII

FINANCIAL COVENANTS

32

 

8.1

Current Ratio

32

 

8.2

Leverage Ratio

32

 

8.3

Interest Coverage Ratio

33

 

8.4

General and Administrative Expenses

33

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

33

 

9.1

Good Standing, and Due Qualification

33

 

9.2

Litigation

33

 

9.3

Conflicting Agreements and Other Matters

33

 

9.4

Financial Statements/Condition

34

 

9.5

Title to Properties, Authority

34

 

9.6

Environment

34

 

9.7

Purposes

35

 

9.8

Compliance with Applicable Laws

35

 

9.9

Possession of Franchises, Licenses

35

 

9.10

Leases, Easements and Rights of Way

35

 

9.11

Taxes

35

 

9.12

Intentionally Omitted

35

 

9.13

ERISA

35

 

9.14

Tax Related Liens

35

 

9.15

Corporate Authorization

36

 

 

TABLE OF CONTENTS, Page ii

DALLAS1 1099496v4 67682-00024

 



 

 

 

9.16

Investment Company Act Representation

36

 

9.17

Production Sales Contracts

36

 

9.18

Take or Pay Obligations, Prepayments, BTU Adjustments and Balancing Problem

36

 

9.19

Gas Purchase Obligations in Excess of Gas Sales Rights

36

 

9.20

Public Utility Holding Company Act, Federal Power Act, Interstate Commerce Act;
Other Regulation                                          
                                          
                                                             36

 

9.21

No Material Misstatements

37

 

9.22

Location of Business and Offices

37

 

9.23

Solvency

37

 

9.24

Risk Management Agreement

37

 

9.25

Subsidiaries

37

ARTICLE X

EVENTS OF DEFAULT

37

 

10.1

Events of Default

37

 

10.2

Remedies

39

 

10.3

Actions in Respect of the Letters of Credit Upon Default

39

 

10.4

Application of Proceeds

40

ARTICLE XI

AGENCY PROVISIONS

40

ARTICLE XII

MISCELLANEOUS

42

 

12.1

Notices

42

 

12.2

Place of Payment

42

 

12.3

Survival of Agreements

42

 

12.4

Parties in Interest

42

 

12.5

Governing Law

43

 

12.6

SUBMISSION TO JURISDICTION

43

 

12.7

Interest

43

 

12.8

No Waiver, Cumulative Remedies

44

 

12.9

Costs

44

 

12.10

INDEMNITIES, ETC.

44

 

12.11

Right of Setoff

45

 

12.12

Headings

46

 

12.13

Severability

46

 

12.14

Exceptions to Covenants

46

 

12.15

Conflict with Security Instruments

46

 

12.16

Confidentiality

46

 

12.17

Survival

46

 

12.18

NO ORAL AGREEMENTS

47

 

12.19

WAIVER OF JURY

47

 

12.20

Counterparts

47

 

12.21

Amendments

47

 

12.22

No Liability of the Letter of Credit Issuer

48

 

12.23

Successors and Assigns.

48

 

12.24

USA Patriot Act Notice

50

 

 

TABLE OF CONTENTS, Page iii

DALLAS1 1099496v4 67682-00024

 



 

 

 

 





 

 

 

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT,

DALLAS1 1099496v4 67682-00024


LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT, dated as of June 29, 2006 (this
“Agreement”) is made and entered into by and among TENGASCO, INC., a Tennessee
corporation (the “Borrower”), CITIBANK TEXAS, N.A., a national banking
association, as the Agent (the “Agent”), and the financial institutions party
thereto (the “Banks”).

WITNESSETH:

        WHEREAS, the Banks party hereto are willing to extend a Line of Credit
to the Borrower upon the terms and conditions herein set forth and upon the
Borrower’s granting in favor of the Agent, for the benefit of the Banks,
a continuing and continuous first and prior lien, pledge of and security
interest in certain of the Borrower’s oil and gas leasehold mineral interests
and other mineral interests situated in the States of Kansas and Tennessee, all
as more particularly described and defined in the Mortgages, as collateral and
security for all Indebtedness; and

        WHEREAS, the Borrower, the Banks and the Agent now desire to enter into
this Agreement ;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:


ARTICLE I


CERTAIN DEFINITIONS

        When used herein, the following terms shall have the following meanings:

1.1 Adjusted Net Income shall mean, for any period, the Borrower’s and its
Subsidiaries’ consolidated net income (or loss) determined in accordance with
Consistent Accounting Principles, but excluding (a) the income of any Person
other than the Borrower or its Subsidiaries in which the Borrower or any of its
Subsidiaries has an ownership interest, unless received by the Borrower or its
Subsidiary in a cash distribution; (b) any after-tax gains or losses
attributable to an asset disposition; (c) to the extent not included in clause
(a) and clause (b) above, any after-tax extraordinary, non-cash or nonrecurring
gains or losses; and (d) any DD&A charges.

1.2 Affiliate shall mean any Person which, directly or indirectly, controls, or
is controlled by, or is under common control with, another Person and any
partner, officer or employee of any such Persons, except a Subsidiary. For
purposes of this definition, control shall mean the power, directly or
indirectly, to direct or in effect cause the direction of the management and
policies of such Person whether by contract or otherwise.

1.3 Applicable Prime Rate shall mean the Prime Rate published by The Wall Street
Journal (Southwest Edition) in its Money Rates column or a similar rate if such
rate ceases to be published. Any change in the Applicable Prime Rate shall be
effective as of the date of the change.

1.4 Approved Engineer shall mean LaRoche Engineering or such other independent
oil and gas registered engineer or engineering firm selected by the Borrower and
approved by the Agent.

1.5 Applicable Margin shall mean, for any day with respect to any Revolver Loan
or with respect to the commitment fees payable hereunder, as the case may be,
the Applicable Margin per annum set forth below under the caption “Applicable
Prime Rate”, “Libor Rate” or “Commitment Fee Rate”, as the case may be, based
upon the Borrowing Base Usage as of such determination date.

Category

--------------------------------------------------------------------------------

Borrowing Base Usage

--------------------------------------------------------------------------------

Applicable Prime Rate

--------------------------------------------------------------------------------

Libor Rate

--------------------------------------------------------------------------------

Commitment Fee
Rate

--------------------------------------------------------------------------------

       1   Greater than or equal to 90%   1 .50% 2 .50% 0 .50%      1 .25% 2
.25% 0 .50%        2  Greater than or equal to 75% but less than 90%       1
.00% 2 .00% 0 .375%        3  Greater than or equal to 50% but less than 75% 
       4  Less than 50%  0 .75% 1 .75% 0 .375%

1.6     Borrowing Base Deficiency shall have the meaning assigned to that term
in Section 3.3.

1.7 Borrowing Base Usage shall mean (a) the sum of (i) the outstanding Revolver
Loans and all accrued but unpaid interest and fees plus (ii) the L/C Exposure
divided by (b) the Borrowing Base then in effect.

1.8 Business Day shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Texas are closed to business generally; provided
that when used in connection with a Libor Loan, the term shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

1.9 CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, together with all regulations and rulings
promulgated with respect thereto.

1.10 Change in Control shall mean (a) the failure of Jeff Bailey to hold the
office of Chief Executive Officer of the Borrower or (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
similar governing body of the Borrower by Persons other than the members of such
board or body as of the date hereof.

1.11 Closing Date shall mean the date on which the conditions set forth in
Article V have all been met to the satisfaction of the Agent.

1.12 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute.

1.13 Collateral shall have the meaning assigned to that term in Article IV.

1.14 Commitment shall mean (a) with respect to each Bank, its agreement at any
time to make Revolver Loan advances and to issue the Letters of Credit under
this Agreement up to the lesser of: (i) such Bank’s Pro Rata Portion of then
effective Revolving Credit Borrowing Base, subject to the redeterminations of
the Revolving Credit Borrowing Base, and other limitations and conditions hereof
(including, without limitation, the conditions precedent in Article V hereof) or
(ii) such Bank’s Pro Rata Portion of the Commitment Amount, and (b) with respect
to all Banks, the agreement of the Banks at any time to make Revolver Loan
advances and to issue the Letters of Credit under this Agreement up to the
lesser of (i) then effective Revolving Credit Borrowing Base, subject to the
redeterminations of the Revolving Credit Borrowing Base, and other limitations
and conditions hereof (including, without limitation, the conditions precedent
in Article V hereof) or (ii) the Commitment Amount.

1.15 Commitment Amount initially shall mean $2,600,000 or such other amount as
agreed to in writing by the Borrower, the Banks and the Agent but in no event in
excess of the lesser of $50,000,000 or the Revolving Credit Borrowing Base, as
adjusted and redetermined from time to time pursuant to the provisions of
Article III.

1.16 Commitment Fee shall mean the fee payable to the Agent for the account of
the Banks by the Borrower pursuant to the provisions of Section 2.8.

1.17 Compliance Certificate shall mean a certificate completed by the Borrower
substantially in the form of the certificate attached hereto as Exhibit B.

1.18 Consistent Accounting Principles shall mean commonly recognized accounting
principles consistently applied in all accounting periods.

1.19 Consolidated Current Assets shall mean, on any date, the aggregate amount
of all assets of the Borrower and its Subsidiaries, determined on a consolidated
basis that would be classified as current assets at such date in accordance with
Consistent Accounting Principles.

1.20 Consolidated Current Liabilities shall mean, on any date, the aggregate
amount of all assets of the Borrower and its Subsidiaries, determined on a
consolidated basis that would be classified as current liabilities at such date
in accordance with Consistent Accounting Principles; provided, however, that the
Revolver Loans will not be included in the calculation of Consolidated Current
Liabilities.

1.21 Debt of any Person shall mean, without duplication:

(a) All indebtedness of such Person for borrowed money;


(b) All obligations of such Person for the deferred purchase price of property
or services;


(c) All obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments;


(d) All obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession and sale of such
property);


(e) All capitalized lease obligations;


(f) All obligations, contingent or otherwise, of such Person under bankers
acceptance, letter of credit or similar facilities;


(g) All obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of (i) any capital stock of or other
ownership or profit interest in such Person or any other Person; or (ii) any
warrants, rights or options to acquire such capital stock;


(h) All obligations of such Person in respect of any Risk Management Agreement
(including Hedge Agreements and Swaps) or any gas balancing or gas purchase
obligations as contemplated by Sections 9.18 and 9.19;


(i) All Debt of others referred to in clauses (a) through (h) above or clause
(j) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt; (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss in respect thereof, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are
rendered); or (4) otherwise to assure the holder of such Debt against loss in
respect thereof, and


(j) All Debt referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts, contract rights or inventory) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.


1.22 Default Rate shall mean the Maximum Rate.

1.23 EBITDA shall mean, for any period, the total of the following calculated
for the Borrower and its Subsidiaries on a consolidated basis for such period
(a) Adjusted Net Income; plus (b) income or franchise taxes actually paid and
deducted in determining Adjusted Net Income; plus (c) Interest Expense deducted
in determining Adjusted Net Income plus (d) all amounts attributable to
depreciation and amortization expense deducted in determining Adjusted Net
Income plus (e) any non-cash gains, losses or charges on any Hedge Agreement
resulting from the requirements of SFAS 133 deducted in determining Adjusted Net
Income.

1.24 Environmental Laws shall mean Laws, including without limitation federal,
state or local Laws, ordinances, rules, regulations, interpretations and orders
of courts or administrative agencies or authorities relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata), including
without limitation CERCLA, SARA, RCRA, HSWA, OPA, HMTA, TSCA and other Laws
relating to (i) Polluting Substances or (ii) the manufacture, processing,
distribution, use, treatment, handling, storage, disposal or transportation of
Polluting Substances.

1.25 ERISA shall mean the Federal Employee Retirement Income Security Act of
1974, as amended, together with all regulations and rulings promulgated with
respect thereto.

1.26 ERISA Event shall mean (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder, (ii) the withdrawal of the Borrower
or any ERISA Affiliate from a Plan during a plan year in which it was a
substantial employer as defined in Section 4001 (a)(2) of ERISA, (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (iv) the institution of
proceedings to terminate a Plan by the PBGC or (v) any over event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan.

1.27 Event of Default shall mean any of the events specified in Section 10.1,
and Default shall mean any event, which together with any lapse of time or
giving of any notice, or both, would constitute an Event of Default.

1.28 Governmental Authority shall include the country, the state, county, city
and political subdivisions in which any Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any Tribunal of any of them including monetary
authorities which exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, the Borrower, any of its Subsidiaries, the Collateral, any of
the Borrower’s or any of its Subsidiaries other properties, the Agent or any
Bank.

1.29 Governmental Requirement shall mean any Law, or other directive or
requirement (whether or not having the force of law), including, without
limitation, environmental laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

1.30 Hedge Agreements shall mean interest rate Swap, cap or collar agreements,
interest rate and/or oil and gas future or option contracts, currency Swap
agreements, currency future or option contracts and other similar agreements.
“Hedge Transaction” means a transaction pursuant to which the Borrower or any of
its Subsidiaries hedge the price to be received by them for future production of
its hydrocarbons, including price Swaps under which the Borrower or its
Subsidiaries agree to pay a price for a specified amount of hydrocarbons
determined by reference to a recognized market on a specified future date and
the contracting party agrees to pay such the Borrower or its Subsidiaries a
fixed price for the same or similar amount of hydrocarbons. “Prohibited Hedge
Transactions” shall mean the obligations by the Borrower or any of its
Subsidiaries of any collar or similar transaction by means of which the Borrower
is obligated to such other Person to the transaction for increases in prices in
excess of a fixed ceiling price for such production but only if and to the
extent such fixed ceiling price is below the Revolving Credit Borrowing Base
price criteria then being utilized by the Agent pursuant to its then applicable
and current energy lending policies and procedures. “Bank Hedge Agreement” shall
mean a Hedge Agreement entered into between any Loan Party and any Bank (or any
Affiliate of any Bank). “Bank Hedge Transaction” shall mean a Hedge Transaction
between any Loan Party and any Bank (or any Affiliate of any Bank).

1.31 Hereby, herein, hereof, hereunder and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.

1.32 HMTA shall mean the Hazardous Materials Transportation Act, as amended,
together with all regulations and rulings promulgated with respect thereto.

1.33 HSWA shall mean the Hazardous and Solid Waste Amendments of 1984, as
amended, together with all regulations and rulings promulgated with respect
thereto.

1.34 Indebtedness shall mean any and all: (i) indebtedness, obligations and
liabilities of the Borrower (or any Affiliate or Subsidiary of the Borrower) to
the Agent or any Bank (or any Affiliate of any Bank) incurred or which may be
incurred hereafter pursuant to the terms of this Agreement or any of the other
Loan Documents, and any extensions, renewals, substitutions, amendments and
increases in amounts thereof, including such amounts as may be evidenced by the
Notes and all lawful interest thereon, all outstanding and unadvanced Letters of
Credit, all amounts as may be payable under Bank Hedge Agreements or Bank Hedge
Transactions, commitment arrangement fees, amendment fees, redetermination fees
(Revolving Credit Borrowing Base), Letter of Credit issuance and fronting fees,
and other charges, and all reasonable costs and expenses incurred by the Agent
or any Bank (or any Affiliate of any Bank) in connection with the preparation,
filing and recording of the Loan Documents, including attorneys fees; (ii) all
reasonable costs and expenses, including attorneys’ fees, paid or incurred by
the Agent or any Bank (or any Affiliate of any Bank) in enforcing or attempting
to enforce collection of any Indebtedness and in enforcing or realizing upon or
attempting to enforce or realize upon any collateral or security for any
Indebtedness and in protecting and preserving the Agent’s or any Bank’s (or any
Bank’s Affiliate’s) interest in the Indebtedness or any collateral or security
for any Indebtedness in any bankruptcy or reorganization proceeding, including
interest on all sums so expended by the Bank (or any Affiliate of Bank) accruing
from the date upon which such expenditures are made until paid, at an annual
rate equal to the Default Rate; and (iii) sums expended by the Bank (or any
Affiliate of Bank) in curing any Event of Default or Default of the Borrower (or
any Affiliate or Subsidiary of the Borrower) under the terms of this Agreement,
the other Loan Documents or any other security agreement or other writing
evidencing or securing the payment of the Indebtedness described herein,
including the Notes, the Letters of Credit and Bank Hedge Agreements, together
with interest on all sums so expended by the Bank (or any Affiliate of Bank)
accruing from the date upon which such expenditures are made until paid, at an
annual rate equal to the Default Rate.

1.35 Indemnified Parties shall have the meaning assigned to such term in Section
12.10.

1.36 Indemnity Matters shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without limitation,
consequential damages) or reasonable costs and expenses of any kind or nature
whatsoever incurred by such Person whether caused by the sole or concurrent
negligence of such Person seeking indemnification.

1.37 Initial Commitment shall mean, for all of the Banks, the obligation to make
Revolver Loans up to the lesser of $2,600,000 or the Revolving Credit Borrowing
Base and to acquire participations in the Letters of Credit issued under Section
2.13 on the Closing Date. The initial amount of each Bank’s Commitment is set
forth on Schedule 1.37 hereto.

1.38 Interest Expense shall mean, for any period, the sum of the Borrower’s and
its Subsidiaries’ (a) interest expense calculated without duplication on a
consolidated basis for such period in accordance with Consistent Accounting
Principles; plus (b) expenses paid under Risk Management Agreements during such
period.

1.39 Laws shall mean all statutes, laws, ordinances, regulations, orders, rules,
codes, permits, franchises, licenses, certificates, writs, injunctions, or
decrees of the United States, any state or commonwealth, any municipality, any
foreign country, any territory or possession, or any Tribunal.

1.40 LC Commitment shall mean a facility sublimit for Letters of Credit Exposure
not in excess of twenty percent (20%) of the Borrowing Base then in effect.

1.41 Letters of Credit shall mean any and all letters of credit now existing or
hereafter issued by the Letter of Credit Issuer pursuant to the request of the
Borrower in accordance with the provisions of Section 2.13.1 hereof which at any
time remain outstanding and subject to draw by the beneficiary, whether in whole
or in part.

1.42 Letter of Credit Exposure shall mean, at any date, the sum of (a) the
aggregate face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Letter of Credit Issuer has
previously accepted under Letters of Credit but has not paid.

1.43 Letter of Credit Issuer shall mean, for any Letter of Credit, Citibank
Texas, N.A. and its successors and assigns.

1.44 Libor or “Libor Rate” shall mean, at any time of determination, and subject
to availability, the London Interbank Offered Rate paid in London on one month,
three month, or six month dollar deposits, published by The Wall Street Journal
(Southwest Edition) in its Money Rates column or a similar rate if such rate
ceases to be published. Any change in the Libor Rate shall be effective as of
the date of the change.

1.45 Libor Loan shall mean the loans for which the Borrower has elected to use
Libor for interest rate computations.

1.46 Libor Period shall mean the Libor for one month, three month, or six month
dollar deposits, as selected by the Borrower.

1.47 Lien shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature thereof, and the filing of or agreement to give any
financing statement or other similar form of public notice under the Laws of any
jurisdiction).

1.48 Line of Credit shall mean the lesser of (i) the Commitment Amount
established by the Banks in favor of the Borrower (initially $2,600,000) subject
to the Revolving Credit Borrowing Base (including redeterminations thereof and
adjustments thereto) and the other limitations and conditions of this Agreement
or (ii) $50,000,000.

1.49 Loan Documents shall mean, on any date, this Agreement, the Notes, the
Security Instruments, Bank Hedge Agreements, and all other agreements relating
to this Agreement entered into from time to time between the Borrower (or any or
all of its Subsidiaries) and the Agent or any Bank (or any Affiliate of any
Bank) and all other documents, letters-in-lieu, instruments, title reports,
title opinions and certificates executed and delivered to the Agent by the
Borrower (or any of its Subsidiaries or Affiliate) in connection with any of the
foregoing, as from time to time amended, supplemented, amended and restated, or
otherwise modified and in effect on such date.

1.50 Loan Party shall mean the Borrower, the Borrower’s domestic Subsidiaries
and any other Person who becomes a party to the Subsidiary Guaranty Agreement.
As of the date of this Agreement, the Borrower, Tennessee Land & Mineral
Corporation and Tengasco Pipeline Corporation are the only Loan Parties.

1.51 Material Adverse Effect shall mean any material and adverse effect on (i)
the assets, liabilities, financial condition, business, operations, prospects or
affairs of the Borrower and its Subsidiaries taken as a whole different from
those reflected in the financial statements most recently delivered pursuant to
Sections 6.8.1, 6.8.2 or 9.4 hereof, or from the facts represented or warranted
in this Agreement or any Loan Document, or (ii) the ability of the Borrower and
its Subsidiaries, taken as a whole, to carry out their business on and after the
Closing Date or as proposed as of the Closing Date to be conducted or meet its
obligations under the Loan Documents on a timely basis.

1.52 Maturity Date shall mean, unless a Note is sooner accelerated pursuant to
Section 10.2 hereof, June 29, 2009.

1.53 Maximum Rate shall mean at any particular in question, the maximum rate of
interest which under applicable law may then be charged. If such maximum rate
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to the Borrower from time to
time as the effective date of each change in such maximum rate period.

1.54 Mineral Interests shall mean rights, estates, titles, and interests in and
to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interest, production payment, net profits interests, oil and gas fee
interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Laws, which now or hereafter include all or any
part of the foregoing.

1.55 Mortgaged Property or Mortgaged Properties shall have the meaning ascribed
thereto in Section 3.2. 1.56 Mortgages shall have the meaning ascribed thereto
in Section 4.1.

1.57 Notes collectively shall mean the Notes, as described and defined in
Article II, together with each and every extension, renewal, modification,
replacement, substitution and change in form thereof which may be from time to
time and for any term or terms effected.

1.58 OPA shall mean the Oil Pollution Act of 1990, as amended, together with all
regulations and rulings promulgated with respect thereto.

1.59 Permitted Liens shall mean the Liens permitted in accordance with the
provisions of Section 7.1.

1.60 Person shall mean and include an individual, a partnership, a limited
partnership, a limited liability company, a joint venture, a corporation, a
trust, an unincorporated organization, and a government or any department,
agency or political subdivision thereof.

1.61 Plan shall mean any employee pension benefit plan (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Borrower or any ERISA
Affiliate.

1.62 Polluting Substances shall mean all pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA/SARA, RCRA/FISWA and in the HMTA; provided, in the
event either CERCLA/SARA, RCRA/HSWA or HMTA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the Laws of any State or other Tribunal establish a meaning for hazardous
substance, hazardous waste, hazardous material, solid waste or toxic substance
which is broader than that specified in CERCLA/SARA, RCRA/HSWA, or HMTA, such
broader meaning shall apply.

1.63 Pro Rata Portion shall mean, with respect to each Bank, the percentage of
its Commitment to the aggregate Commitment of all Banks or, if all of the
Commitments hereunder have been terminated, the percentage of the Revolver Loans
and participations in Letters of Credit outstanding held by such Bank compared
to the aggregate of all Revolver Loans and participations in Letters of Credit
outstanding hereunder.

1.64 RCRA shall mean the Resource Conservation and Recovery Act of 1976, as
amended, together with all regulations and rulings promulgated with respect
thereto.

1.65 Regulatory Change shall mean, with respect to any Bank, any change after
the Closing Date in any Governmental Requirement (including Regulation D) or the
adoption or making after such date of any interpretations, directives or
requests applying to a class of Bank (including such Bank) of or under any
Governmental Requirement (whether or not having the force of law) by any
Governmental Authority charged with the interpretation or administration
thereof.

1.66 Reserve Report shall mean a report, in form and substance satisfactory to
the Agent, setting forth, effective as of each December 31 (and to be delivered
to the Agent no later than each February 1) and setting forth, effective as of
each June 30 (and delivered to the Agent no later than each August 1), and/or
such other date in the event of an unscheduled additional redetermination; (i)
the oil and gas reserves attributable to Collateral together with a projection
of the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date (including without
limitation an assessment of the effect of any Risk Management Agreements or
fixed price sales contracts with investment grade counterparts or purchases),
based upon the pricing assumptions consistent with the Agent’s then applicable
energy lending policies pricing guidelines at the time, (ii) hydrocarbon prices,
escalation rates, discount rate assumptions, and any other economic assumptions,
and (ii) such other information as the Agent or any Bank may reasonably request.

1.67 Responsible Officer shall mean the chief executive officer, chief operating
officer, president, chief financial officer or managing director of the
Borrower. Unless otherwise specified, all references to a Responsible Officer
shall mean Jeffrey R. Bailey.

1.68 Revolver Loans shall mean the advances to the Borrower described in Section
2.1, including the sum of unfunded, outstanding Letters of Credit issued
pursuant to Article II.

1.69 Revolving Credit Borrowing Base shall mean, as of the date of determination
thereof, an amount as determined by the Agent in its discretion in accordance
with then-current practices, economic and pricing parameters, and customary
procedures and standards established by the Agent from time to time for its
petroleum industry customers including without limitation (a) an analysis of
such reserve and production data with respect to the Mineral Interests of the
Borrower in all of its oil and gas properties, including the Mortgaged
Properties, as provided to the Agent in accordance herewith, (b) an analysis of
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of the Borrower and its Affiliates, and (c) such other credit
factors consistently applied as the Agent customarily considers in evaluating
similar oil and gas credits. The Revolving Credit Borrowing Base shall initially
be $2,600,000.

1.70 Required Banks shall mean at any time while no Revolver Loans are
outstanding, Banks having at least 75% of the aggregate amount of the
Commitments and, at any time while Revolver Loans are outstanding, Banks holding
at least 75% percent of the outstanding aggregate principal amount of the
Revolver Loans.

1.71 Risk Management Agreements shall mean any commodity, interest rate or
currency Swap, rate cap, rate floor, rate collar, forward agreement or other
exchange, price or rate protection agreements or any option with respect to any
such transaction.

1.72 SARA shall mean the Superfund Amendments and Reauthorization Act of 1987,
as amended, together with all regulations and rulings promulgated with respect
thereto.

1.73 Security Instruments shall mean the Mortgages, and all other financing
statements, mortgages, assignments, security agreements, documents or writings
of any and all amendments and supplements thereto, granting, conveying,
assigning, transferring or in any manner providing the Agent, for the benefit of
the Banks, with a security interest or mortgage lien in any property as security
for the repayment of all or any part of the Indebtedness.

1.74 Subsidiary shall mean (i) any corporation, at least 50% of the total
combined voting power of all classes of Voting Stock of which shall, at the time
as of which any determination is being made, be owned by the Borrower either
directly or through Subsidiaries, and (ii) any partnership, joint venture or
similar entity if at least a 50% interest in the profits or capital thereof is
owned by the Borrower, either directly or through Subsidiaries.

1.75 Subsidiary Guaranty Agreement shall mean that certain Subsidiary Guaranty
Agreement dated June 29, 2006 executed by the domestic Subsidiaries of the
Borrower in favor of the Agent for the benefit of the Banks.

1.76 Swaps shall mean, with respect to any Person, payment obligations with
respect to interest rate swaps, currency swaps and similar obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency. For the purposes of this Agreement, the amount of
the obligations under any Swap shall be the amount determined in respect thereof
as of the end of then most recently ended fiscal quarter of such Person, based
on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

1.77 Taxes shall mean all taxes, assessments, fees, or other charges or levies
from time to time or at any time imposed by any Laws or by any Tribunal.

1.78 Termination Event shall mean (i) a Reportable Event described in Section
4043 of ERISA and the regulations issued thereunder (other than a Reportable
Event not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of the Borrower or any of their ERISA
Affiliates from a Plan during a plan year in which it was a substantial employer
as defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA, or (iv) the institution of proceedings to terminate
a Plan by the PBGC, or (v) any other event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.

1.79 Tribunal shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.

1.80 TSCA shall mean the Toxic Substances Control Act, as amended, together with
all regulations and rulings promulgated with respect thereto.

1.81 Wholly-Owned shall mean, as applied to any Subsidiary of any Person, a
Subsidiary at least 98% (by vote or value) of the outstanding equity interests
(other than directors’ qualifying shares, if required by law) of all classes,
taken together as a whole, of which are at the time owned by such Person or by
one or more of its Wholly-Owned Subsidiaries or by such person and one or more
of the Wholly-Owned Subsidiaries.

1.82 Accounting Principles, Terms and Determinations. All references in this
Agreement to Consistent Accounting Principles shall be deemed to refer to
generally accepted accounting principles in effect in the United States at the
time of application thereof. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters hereunder shall be made, and all unaudited financial
statements and certificates and reports as to financial matters required to be
furnished hereunder shall be prepared, in accordance with Consistent Accounting
Principles, applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
pursuant to Section 6.8.2 or, if no such statements have been so delivered, the
most recent audited financial statements referred to in Section 9.4 hereof.

1.83 Other Definitional Provisions. References to Sections, subsections,
Exhibits and Schedules shall be to Sections, subsections, Exhibits and
Schedules, respectively, of this Agreement unless otherwise specifically
provided. Any of the terms defined in Article I may, unless the content
otherwise requires, be used in the singular or the plural depending on the
reference. In this Agreement, words importing any gender include the other
genders; the words including, includes and include shall be deemed to be
followed by the words without limitation; references to agreements and other
contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement or any other Loan Document; references to Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.


ARTICLE II


LOANS

2.1 Revolver Loans. Upon the terms and subject to the conditions hereinafter set
forth, each Bank agrees to make revolver loans, and the Letter of Credit Issuer
agrees to issue Letters of Credit, from time to time on or after the Closing
Date to the Borrower (“Revolver Loans”), the unpaid principal balance of which
Revolver Loans is due and payable at maturity on the Maturity Date. The
outstanding amount shall not exceed the lesser of (i) $50,000,000 (including
without limitation, draws on Letters of Credit issued hereunder), or (ii) the
Commitment Amount (initially limited to the Initial Commitment of $2,600,000),
or (iii) the Revolving Credit Borrowing Base, as redetermined pursuant to
Section 3.2 hereof.

        Each Revolver Loan requested by the Borrower from the Banks from the
Closing Date until the Revolver Maturity Date shall (i) be requested in writing
by a Responsible Officer of the Borrower on the Revolver Loan Authorization Form
(a copy of which is annexed hereto as Schedule 2.1) which shall be delivered to
the Agent prior to the close of such Business Day on which the Revolver Loan is
being requested and by no later than 10:00 a.m. (applicable current time in
Dallas, Texas) at least one (1) Business Day for any Revolver Loan (other than a
Libor Loan) prior to the date upon which each loan advance is to be made, (ii)
be in the amount of $10,000 and in whole multiples of $5,000 for any amounts in
excess of $10,000 (unless the amount then available to borrow is less than the
foregoing stated amounts, in which event an advance may be made in the amount
available); (iii) not cause the aggregate outstanding and unpaid principal
amount of all of the Notes to exceed the lesser of the aggregate Commitment
Amount of all of the Banks or the Revolving Credit Borrowing Base; (iv) not
cause the outstanding and unpaid principal amount of the Note payable to a Bank
to exceed the lesser of the Commitment Amount of such Bank or such Bank’s Pro
Rata Portion of the Revolving Credit Borrowing Base and (v) be advanced by the
Banks on the applicable date, provided the request is timely made in accordance
with this Section 2.1 hereof and all other conditions of funding are met.
Promptly following its receipt of a Revolver Loan Authorization Form in
accordance with this Section, the Agent shall advise each Bank of the details
thereof and of the amount of such Bank’s Revolver Loan to be made as a part of
the requested advance. The Borrower may reborrow subject to the limitations and
conditions for the Revolver Loans contained herein. All advances made by the
Banks on the Notes (including the payment of drafts drawn on Letters of Credit)
and all payments or prepayments of principal and interest thereon made by the
Borrower shall be recorded by the Agent in its records, and the aggregate unpaid
principal amount so recorded shall be prima facie evidence of the principal
amount owing and unpaid on the Notes. The failure to so record shall not,
however, limit or otherwise affect the obligations of the Borrower hereunder or
under the Notes to repay the principal amount of each Revolver Loan together
with all interest accrued thereon.

2.2 Notes. On the Closing Date, the Borrower shall execute and deliver to the
order of each Bank a promissory note in the original principal amount of such
Bank’s Commitment, the form of which is annexed hereto as Exhibit A, and hereby
made a part hereof (hereinafter referred to as the “Notes”). The Notes shall be
dated as of the Closing Date, and shall provide for monthly interest payments
due on the last day of every month, or the next business day if the due date
falls on a weekend or holiday, commencing July 31, 2006. The unpaid and
outstanding principal balance of the Notes, together with accrued but unpaid
interest thereon, shall be due and payable in full at the Maturity Date. The
Notes shall bear interest on unpaid balances of principal from time to time
outstanding and on any past due interest at a variable annual interest rate
determined pursuant to Section 2.9 hereof, but in no event at a rate greater
than permitted by applicable law. All payments received shall be applied first
to accrued interest and then to the outstanding principal amount owing on the
Notes. All payments and prepayments shall be made in lawful money of the United
States of America. Any payments or prepayments on the Notes received by the
Agent after 12:00 noon (applicable current time in Dallas, Texas) shall be
deemed to have been made on the next succeeding Business Day. After maturity
(whether by acceleration or otherwise) the Notes shall bear interest at the
Default Rate, payable on demand.

2.3 Proceeds of Loans/Expiration of Commitment.

(a) Proceeds of the Revolver Loans shall be used only for the purposes of (i)
funding the Borrower’s acquisition and/or development of certain oil and gas
reserves; (ii) the issuance of Letters of Credit; (iii) working capital and
general corporate purposes; (iv) refinancing or the existing Debt; and (v) to
repurchase from Hoactzin Partners, L.P. (“Participant”) such rights, interests
and obligations to drill the final six wells of that certain twelve well
drilling program on the Borrower’s properties in Kansas (as more particularly
described in that Amendment to Drilling Program dated October 3, 2005 between
Participant and the Borrower) (such rights, interests and obligations are
hereinafter referred to as the “Drilling Program Interests”) on the Closing Date
for cash consideration not to exceed $1,800,000, all subject to the Revolving
Credit Borrowing Base and the Commitment Amount.


(b) Unless the Commitments shall be sooner terminated pursuant to the provisions
of this Agreement or the other Loan Documents, the Commitments shall
automatically extinguish on the Maturity Date.


2.4 Responsible Officer. A Responsible Officer may, from time to time, notify
the Agent in writing of a change in the Responsible Officers. From and after the
Agent’s receipt of such written notice, the Agent may rely on any such request
or certificate purportedly signed by any individual who has been so designated
as a Responsible Officer pursuant to this Agreement unless or until it receives
written notice from a Responsible Officer of the deletion of a Responsible
Officer.

2.5 Revolving Credit Borrowing Base. The Borrower will not request, nor will it
accept, the proceeds of any Revolver Loan or advance under the Notes (or the
issuance of any Letter of Credit) at any time when the amount thereof, together
with the sum of the unpaid principal amount of the Notes plus the unfunded
portion of all Letters of Credit outstanding or requested by the Borrower to be
issued by Letter of Credit Issuer on behalf of or for the account of the
Borrower, at the time of such borrowing base calculation, exceeds the least of
(a) the Revolving Credit Borrowing Base in effect at that time, all in
accordance with the provisions of Article III (including redetermination
thereof), (b) the Commitment Amount, or (c) $50,000,000.

2.6 Variance from Revolving Credit Borrowing Base. Any Loan shall be
conclusively presumed to have been made to the Borrower by the Banks under the
terms and provisions hereof and shall be secured by all of the Collateral and
security described or referred to herein or in the Security Instruments, whether
or not such loan conforms in all respects to the terms and provisions hereof. If
the Banks should (for the convenience of the Borrower or for any other reason)
make loans or advances or issue Letters of Credit which would cause the sum of
the aggregate unpaid principal amount of the Notes plus the unfunded portion of
Letters of Credit outstanding hereunder to exceed the amount of the Revolving
Credit Borrowing Base or the Commitment Amount, no such variance, change or
departure shall prevent any such loan or loans from being secured by the
Collateral and security created or intended to be created herein or in the
Security Instruments. The Revolving Credit Borrowing Base shall not in any
manner limit the extent or scope of the Collateral and security granted for the
repayment of the Notes and Letters of Credit (or any other Indebtedness) or
limit the amount of indebtedness under the Notes or Letters of Credit (or any
other Indebtedness) to be secured. If the Agent should make an Revolver Loan as
described in this Section, the Banks shall be deemed, without further action by
any party, to have unconditionally and irrevocably purchased from the Agent
without recourse or warranty, an undivided interest and participation in such
Revolver Loan in proportion to its Pro Rata Portion. From and after the date, if
any, a Bank is required to fund its participation in any such Revolver Loan, the
Agent shall promptly distribute to such Bank, its Pro Rata Portion of all
payments of principal and interest and all proceeds of Collateral received by
the Agent in respect of such advance.

2.7 Mandatory Prepayments. The Borrower shall make mandatory prepayments from
time to time on the Notes as required by Sections 3.3 and 3.4 hereof.

2.8 Fees.

2.8.1 Redetermination Fee. If at any time the Banks agree to increase the
Revolving Credit Borrowing Base, the Borrower shall promptly (and in any event
within 2 Business Days after it receives written notification from the Banks of
such increase in the Revolving Credit Borrowing Base) pay to the Agent, for the
ratable benefit of each Bank, a nonrefundable fee equal to one-half of one
percent (0.50%) of the increase in the Revolving Credit Borrowing Base as
described in Section 3.2 or Section 3.4.

2.8.2 Commitment Fee. In addition to interest on the Notes as provided herein,
and to compensate the Banks for maintaining funds available, the Borrower shall
pay to the Agent for the account of each Bank a commitment fee, which shall
accrue at the Applicable Margin on the average daily amount of the available
Commitment of such Bank during the period from and including the Closing Date to
but excluding the date on which the Banks’ Commitments terminate. Accrued
commitment fees shall be payable in arrears on the last day of each fiscal
quarter, commencing September 30, 2006, and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof.

2.9 Interest Rates.

2.9.1 Interest Prior to Maturity. Subject to the provisions and limitations
hereof, each Revolver Loan advance hereunder shall accrue interest at: (i) the
Applicable Prime Rate plus the Applicable Margin or (ii) the Libor Rate plus the
Applicable Margin. The Borrower shall notify the Agent in writing of the
Borrower’s choice of interest rate on a particular advance simultaneously with
requesting such advance. The Borrower may elect to have interest accrue at Libor
plus the Applicable Margin as to any new or then outstanding Revolver Loans
provided (x) there is then no Default or Event of Default, unless such Default
or Event of Default has been waived in writing by the Agent, and (y) the
Borrower have so advised the Agent of its election to use Libor and the Libor
Period selected no later than three (3) Business Days prior to the proposed
borrowing or, in the case of a Libor election with respect to a then outstanding
Revolver Loan, three (3) Business Days prior to the conversion of any then
outstanding Revolver Loans to Libor Loans and (z) the election and Libor shall
be effective, provided, there is then no unwaived Default or Event of Default,
on the fourth Business Day following said notice. No more than five (5) Libor
Loans may be outstanding at any time. If no such election is timely made or can
be made, then the Agent shall use the Applicable Prime Rate plus the Applicable
Margin to compute interest. Interest accruing at the Applicable Prime Rate shall
be calculated based on a calendar year of 365 days but assessed for the actual
number of days elapsed during each accrual period. Interest accruing at the
Libor Rate shall be calculated based on a calendar year of 360 days but assessed
for the actual number of days elapsed during each accrual period

2.9.2 Interest After Maturity. After the principal amount of any of the Revolver
Loans outstanding shall have become past due (by acceleration or past the stated
maturity date), such Loans shall bear interest for each day until paid (before
and after judgment) at the Default Rate.

2.10 Prepayments. Subject to the provisions of Section 2.11 hereof, the Borrower
shall have the right at its option, from time to time, to prepay the Revolver
Loans in whole or part without premium or penalty at any time but subject to any
costs under Section 2.19. In connection with any prepayment permitted hereby,
the Borrower shall provide the Agent and each Bank with the date, which shall be
a Business Day, on which the proposed prepayment is to be made; and the
aggregate principal amount of such partial prepayment of a Revolver Loan
advance, which shall be an integral multiple of $100,000.

2.11 Interest Payments Dates. Interest on all of the Revolver Loans advances
shall be due and payable on the last day of every month, or the next business
day if the due date falls on a weekend or holiday, commencing July 31, 2006.
After maturity of the Notes (by acceleration or otherwise), interest thereon
shall be due and payable on demand.

2.12 Payments; Settlement.

2.12.1 Payments From the Borrower. All payments to be made in respect of
principal, interest or other amounts due from the Borrower hereunder or under
the Notes shall be payable to the Agent for the account of the Banks at 10:00
a.m., Central Time in Dallas, Texas, on the day when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and an action therefor shall immediately accrue if not timely paid within
applicable grace or curative periods herein specified. Such payments shall be
made to the Agent for the account of the Banks at its Dallas, Texas main banking
office in U.S. Dollars in funds immediately available at such office without set
off, counterclaim or other deduction of any nature. To the extent permitted by
law, after there shall have become due (by acceleration or otherwise) interest
or any other amounts due from the Borrower hereunder or under the Notes
(excluding overdue principal, which shall bear interest as described in Section
2.9.2 hereof, but including interest payable under this Section 2.12), such
amounts shall bear interest for each day until paid (before and after judgment),
payable on demand, at the Default Rate.

2.12.2 Payments from/to Banks. Each Bank shall make each Revolver Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 11:00 a.m. Dallas, Texas time to the account of
the Agent most recently designated by the Agent for such purpose by notice to
the Banks in an amount equal to such Bank’s Pro Rata Portion. Each payment
received by the Agent under this Agreement or any other Loan Document for the
account of a Bank shall be paid promptly to such Bank, in immediately available
funds, for the account of such Bank’s applicable lending office.

2.12.3 Full Payment. All outstanding principal and accrued but unpaid interest
on the Notes shall be due and payable at the Maturity Date.

2.13 Letters of Credit.

2.13.1 Letters of Credit. Upon the Borrower’s application from time to time by
use of the Letter of Credit Issuer’s standard form Letter of Credit Application
Agreement and subject to the terms and provisions therein and herein set forth,
the Letter of Credit Issuer agrees to issue Letters of Credit on behalf of the
Borrower under the Commitment in an aggregate unfunded amount not in excess of
the LC Commitment; provided that (i) all Letters of Credit issued on behalf of
or on the account of the Borrower shall have a term of not more than one (1)
year, and (ii) no Letter of Credit shall have an expiry date that is later than
five (5) days before the Maturity Date, and (iii) no Letter of Credit will be
issued on behalf of or for the account of the Borrower if at the time of
issuance the outstanding amount of all unpaid Revolver Loan advances (including
the aggregate outstanding and unfunded amount of unexpired Letters of Credit
then existing) under the aggregate Commitment as evidenced by the Notes plus the
maximum amount of such Letter of Credit then being requested would exceed the
lesser of (i) the Revolving Credit Borrowing Base, or (ii) the aggregate
Commitment Amount. If any letter of credit is drawn upon at any time, each
amount drawn, whether a full or partial draw thereon, shall be automatically
reflected as an advance on the Notes effective as of the date of the Letter of
Credit Issuer’s honoring the sight draft. In consideration of the Letter of
Credit Issuer’s agreement to issue standby letters of credit hereunder, the
Borrower agrees to pay to the Letter of Credit Issuer, a fronting fee which
shall accrue at a rate equal to one-eighth of one percent (0.125%) per annum of
the average daily amount of the Letter of Credit Exposure. The Borrower agrees
to pay to the Agent for the account of each Revolving Bank a participation fee
with respect to its participations in Letters of Credit under Section 2.13.5,
which shall accrue at the same Applicable Margin as interest on Libor Loans on
the average daily amount of such Bank’s LC  Exposure (excluding any portion
thereof attributable to unreimbursed disbursements under Letters of Credit)
during the period from and including the Closing Date to but excluding the later
of the date on which such Bank’s Commitment terminates and the date on which
such Bank ceases to have any LC Exposure. Such fronting fees and participation
fees shall be due quarterly in arrears as of the last day of each calendar
quarter, commencing September 30, 2006, calculated on the basis of a 360-day
year.

2.13.2 Presentation. The Letter of Credit Issuer may accept or pay any draft
presented to it, regardless of when drawn and whether or not negotiated, if such
draft, the other required documents and any transmittal advice required under
the Letter of Credit and appearing to be in compliance with the terms thereof
are presented to the Letter of Credit Issuer and dated on or before the
expiration date of the Letter of Credit under which such draft is drawn. Except
insofar as instructions actually received may be given by the Borrower in
writing expressly to the contrary with regard to, and prior to, the Letter of
Credit Issuer’s issuance of any Letter of Credit for the account of the Borrower
and such contrary instructions are reflected in such Letter of Credit, to the
maximum extent permitted by law the Letter of Credit Issuer may honor as
complying with the terms of the Letter of Credit and with this Agreement any
drafts or other documents otherwise in order signed or issued by an
administrator, executor, conservator, trustee in bankruptcy, debtor in
possession, assignee for benefit of creditors, liquidator, receiver or other
legal representative of the party authorized under such Letter of Credit to draw
or issue such drafts or other documents.

2.13.3 Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500, and any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the Letter of Credit
Issuer (the “Uniform Customs and Practice”), shall be binding on the Borrower
and the Letter of Credit Issuer except to the extent otherwise provided herein,
in any Letter of Credit or in any other Loan Document. Anything in the Uniform
Customs and Practice to the contrary notwithstanding:

(a) Neither the Borrower nor any beneficiary of any Letter of Credit shall be
deemed an agent of any Letter of Credit Issuer.


(b) With respect to each Letter of Credit, neither any Letter of Credit Issuer
nor its correspondents shall be responsible, except to the extent required by
law, for or shall have any duty to ascertain:


(i) the genuineness of any signature;


(ii) the validity, form, sufficiency, accuracy, genuineness or legal effect of
any endorsements;


(iii) delay in giving, or failure to give, notice of arrival, notice of refusal
of documents or of discrepancies in respect of which any Letter of Credit Issuer
refuses the documents or any other notice, demand or protest;


(iv) the performance by any beneficiary under any Letter of Credit of such
beneficiary’s obligations to the Borrower;


(v) inaccuracy in any notice received by the Letter of Credit Issuer;


(vi) the validity, form, sufficiency, accuracy, genuineness or legal effect of
any instrument, draft, certificate or other document required by such Letter of
Credit to be presented before payment of a draft, or the office held by or the
authority of any Person signing any of the same; or


(vii) failure of any instrument to bear any reference or adequate reference to
such Letter of Credit, or failure of any Person to note the amount of any
instrument on the reverse of such Letter of Credit or to surrender such Letter
of Credit or to forward documents in the manner required by such Letter of
Credit.


(c) In the event of any conflict between the provisions of this Agreement and
the Uniform Customs and Practice and Article 5 of the Uniform Commercial Code,
the provisions of this Agreement shall govern to the maximum extent permitted by
applicable law.


2.13.4 Modification, Consent. If the Borrower requests or consents in writing to
any modification or extension of any Letter of Credit, or waives any failure of
any draft, certificate or other document to comply with the terms of such Letter
of Credit, and if the Letter of Credit Issuer consents thereto, the Letter of
Credit Issuer shall be entitled to rely on such request, consent or waiver. This
Agreement shall be binding upon the Borrower with respect to such Letter of
Credit as so modified or extended, and with respect to any action taken or
omitted by such Letter of Credit Issuer pursuant to any such request, consent or
waiver.

2.13.5 Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Letter of Credit Issuer or the Banks, the Letter of Credit
Issuer hereby grants to each Bank, and each Bank hereby acquires from the Letter
of Credit Issuer, a participation in such Letter of Credit equal to such Bank’s
Pro Rata Portion of the aggregate amount available to be drawn under such Letter
of Credit. In consideration and in furtherance of the foregoing, each Bank
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the Letter of Credit Issuer, such Bank’s Pro Rata Portion of each
disbursement under a Letter of Credit made by the Letter of Credit Issuer and
not reimbursed by the Borrower on the date due as provided in this Section 2.13,
or of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Bank acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

2.14 Increased Costs. If, due to either (a) the introduction of or any change in
or in the interpretation of any law or regulation or (b) compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to, or reduction in amounts receivable by any Bank, or in connection with
any Bank of agreeing to make or making, funding or maintaining any Note, then
the Borrower shall from time to time, upon demand by the effected Bank, pay to
such Bank, additional amounts sufficient to compensate such Bank for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent, shall be conclusive and binding for all purposes,
absent manifest error.

2.15 Capital Adequacy. If (a) the introduction of or any change in or in the
interpretation of any law or regulation, (b) compliance with any law or
regulation, or (c) compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by any Bank or any corporation controlling any Bank and such Bank
reasonably determines that such amount is based upon the existence of such
Bank’s Commitment hereunder or its Revolver Loans evidenced by the Note payable
to it and other loans of this type, then, upon demand by such Bank, the Borrower
shall pay to such Bank, from time to time as specified by the Agreement,
additional amounts sufficient to compensate such Bank in the light of such
circumstances, to the extent that such Bank reasonably determines such increase
in capital to be allocable to the existence of the Revolver Loans payable to it.
A certificate as to such amounts submitted to the Borrower and the Agent shall
be conclusive and binding for all purposes, absent manifest error.

2.16 Pro Rata Treatment. Except to the extent otherwise provided herein: (a)
each Revolver Loan shall be made by the Banks under Section 2.1, each payment of
fees under Section 2.8 and Section 2.13 shall be made for the account of the
Banks, and each termination or reduction of the Commitments hereunder shall be
applied to the Commitments of the Banks, pro rata according each Bank’s Pro Rata
Portion, and (b) each payment and prepayment of principal of or interest on
Revolver Loans by the Borrower shall be made to the Agent for the account of the
Banks holding Revolver Loans pro rata in accordance each Bank’s Pro Rata Portion
of the unpaid principal amounts of such Revolver Loans held by such Banks.

2.17 Sharing of Payments, etc. If a Bank shall obtain payment of any principal
of or interest on any of the Indebtedness due to such Bank hereunder through the
exercise of any right of set off, banker’s lien, counterclaim or similar right,
or otherwise, it shall promptly purchase from the other Banks participations in
the Indebtedness held by the other Banks in such amounts, and make such
adjustments from time to time as shall be equitable to the end that all the
Banks shall share pro rata in accordance with the unpaid principal and interest
on the Indebtedness then due to each of them. To such end, all of the Banks
shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if all or any portion of such excess payment
is thereafter rescinded or must otherwise be restored. The Borrower agrees, to
the fullest extent it may effectively do so under applicable law, that any Bank
so purchasing a participation in the Indebtedness by the other Banks may
exercise all rights of set-off, banker’s lien, counterclaim, or similar rights
with respect to such participation as fully as if such Bank were a direct holder
of Indebtedness to the Borrower in the amount of such participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness or obligation of the
Borrower.

2.18 Non-Receipt of Funds by the Agent. Unless the Agent shall have been
notified by a Bank or the Borrower (the “Payor”) prior to the date on which such
Bank is to make payment to the Agent of the proceeds of a Revolver Loan to be
made by it hereunder or the Borrower is to make a payment to the Agent for the
account of one or more of the Banks, as the case may be (such payment being
herein called the “Required Payment”), which notice shall be effective upon
receipt, that the Payor does not intend to make the Required Payment to the
Agent, the Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to the Agent, the recipient of such
payment shall, on demand, pay to the Agent the amount made available to it
together with interest thereon in respect of the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to the Federal Funds Rate for such period.

2.19 Breakage Costs. The Borrower shall pay to the Banks such amount or amounts
as shall compensate the Banks or their participants, if any, for any loss, costs
or expenses incurred by the Banks or their participants if any (as reasonably
determined by the Banks or their participants) as a result of: (a) any payment
or prepayment on a date other than the last day of a Libor Period for such Libor
Loan, or (b) any failure of the Borrower to borrow a Libor Loan on the date for
such borrowing specified in the relevant notice; such compensation to include,
without limitation, an amount equal to any loss or expense suffered by the Banks
or their participants if any, during the period from the date of receipt of such
payment or prepayment or the date of such failure to borrow to the last day of
such Libor Period if the rate of interest obtained by the Banks or their
participants if any, upon the reemployment of an amount of funds equal to the
amount of such payment, prepayment or failure to borrow is less than the rate of
interest applicable to such Libor Loan for such Libor Period. The determination
by the Banks or their participants, if any, of the amount of any such loss or
expense, when set forth in a written notice to the Borrower, containing the
calculations thereof in reasonable detail, shall constitute prima facie evidence
thereof.


ARTICLE III


REVOLVING CREDIT BORROWING BASE

3.1 Initial Revolving Credit Borrowing Base. Until further determination by the
Agent pursuant to the semiannual determinations of Section 3.2(a) below or
otherwise pursuant to Section 3.4 hereof, the Agent, each Bank and the Borrower
agrees and stipulates that the initial Revolving Credit Borrowing Base is
$2,600,000, subject to the conditions precedent required by the provisions of
Article V hereof.

3.2 Revolving Credit Borrowing Base Determination.

(a) The Borrower shall deliver to the Agent, at the Borrower’s cost, by each
February 1 and August 1, commencing August 1, 2006, a Reserve Report. The
Reserve Report required to be furnished by the Borrower to the Agent no later
than February 1 of each year shall be prepared by an Approved Engineer. The
Reserve Report required to be furnished by the Borrower to the Agent no later
than August 1 of each year may be prepared by Borrower’s in–house engineering
staff. Each Reserve Report shall be accompanied by such other information as
shall be requested by the Agent in order for the Agent to make its determination
of the Revolving Credit Borrowing Base, and by a certificate of the Borrower
certifying that the Borrower has good and defensible title to the Mortgaged
Property interest valued and that payments are being received from purchasers of
production with respect to said interests. At any time within thirty (30) days
of the receipt of such information and in no event later than each March 1 and
September 1 (commencing September 1, 2006) (the “Semiannual Borrowing Base
Redetermination Dates”), the Agent shall make a determination of the present
worth, using such pricing and discount factor as it deems appropriate pursuant
to the Agent’s then applicable energy lending policies and procedures, of the
future net revenue estimated thereby to be received by the Borrower from
production from the Mortgaged Property so evaluated, multiplied by a percentage
determined by the Agent to be appropriate on the basis of the Agent’s then
applicable energy lending criteria and otherwise consistent with the standards
set forth in the definition of Revolving Credit Borrowing Base in Article I. By
each Semiannual Borrowing Base Redetermination Date, the Agent shall report in
writing to the Borrower and each Bank its determination of the Revolving Credit
Borrowing Base, which shall in no event exceed the lesser of then applicable
Commitment Amount or $50,000,000.


          Any redetermination of the Revolving Credit Borrowing Base shall not
be in effect until written notice thereof is received by the Borrower. The good
faith determinations of the Agent in all such respects shall be conclusive.


(b) The term “Mortgaged Property” or “Mortgaged Properties” shall refer only to
such properties of the Loan Parties covered by the Mortgages (or a supplemental
or amended mortgage or deed of trust, duly executed, acknowledged and delivered
by the Borrower to the Agent in form satisfactory to counsel for the Agent) and
which properties are, at the time:


(i) particularly and adequately described under the Mortgages or other
supplemental or amended mortgage and deed of trust as security for the
Indebtedness evidenced by the Notes;


(ii) completed or developed (in the case of Mineral Interests) to the extent
that value is being assigned to them by the Agent in connection with its
evaluation of the Revolving Credit Borrowing Base and the Agent has determined
that such properties are capable of producing oil or gas in commercial
quantities; and


(iii) approved as to title to the satisfaction of the Agent, including Title
Reports acceptable to the Agent as contemplated by the provisions of
Section 5.1(h).


(c) The Revolving Credit Borrowing Base (initially $2,600,000) shall remain in
effect until September 1, 2006, or as otherwise changed by written agreement
between the Borrower, the Banks and the Agent pursuant to the procedures
established herein.


3.3 Revolving Credit Borrowing Base Deficiency. Should the unpaid outstanding
principal balance of the Notes, together with the unfunded portion of all
outstanding and requested Letters of Credit, at any time be greater than the
Revolving Credit Borrowing Base in effect at such time (a “Borrowing Base
Deficiency”), the Agent shall notify the Borrower in writing of the deficiency.
Within ten (10) days from and after the date of any such deficiency notice, the
Borrower shall notify the Agent and the Banks in writing of its election to
select any of the following (including any combination thereof acceptable to the
Agent and the Required Banks):

(a) Make a prepayment upon the Notes in an amount sufficient to reduce the
unpaid principal amount of the Notes, when added to the unfunded portion of all
outstanding and requested Letters of Credit, to an amount equal to or less than
the amount of the Revolving Credit Borrowing Base;


(b) Make mandatory equal monthly principal prepayments on the Notes due on the
next three (3) successive monthly installment due dates on the Notes equal in an
aggregate amount that will reduce the outstanding principal balance of the
Notes, when added to the unfunded portion of all outstanding and requested
Letters of Credit, to the projected Revolving Credit Borrowing Base as of the
next immediate semi-annual redetermination thereof in accordance with the
provisions of Section 3.2(a) hereof, together with interest on such excess
amount at the Default Rate.


(c) Execute and deliver to the Agent one or more supplemental mortgages, deeds
of trust, security agreements or pledges encumbering such other collateral or
assets in form, substance and value satisfactory to the Agent and its counsel as
additional security for the Notes (and all other Indebtedness) to the extent
such collateral or properties are acceptable to the Agent and of such value, as
determined by the Agent, that the Revolving Credit Borrowing Base will be
increased to an amount equal to or greater than the sum of the unpaid principal
balance of the Notes plus the unfunded portion of all outstanding Letters of
Credit.


If the Borrower shall have elected to make a prepayment on the Notes under
Section 3.3(a) hereof, such prepayment shall be due within five (5) Business
Days after the Borrower shall have notified the Agent of such election. If the
Borrower shall elect to make three (3) equal monthly principal prepayments on
the Notes due to the Banks under Section 3.3(b) hereof, the Agent shall roll
forward its then most current engineering determination and determine the
projected Revolving Credit Borrowing Base for the next successive semiannual
determination date (either March 1 or September 1 as the case may be), or such
other semiannual determination date for the Revolving Credit Borrowing Base as
may be effected in accordance with the provisions of Section 3.2 hereof. If the
Borrower shall elect to execute and deliver one or more supplemental mortgages,
deeds of trust and/or pledges to the Agent under Section 3.3(c) hereof, the
Borrower shall provide the Agent with descriptions of the additional properties
to be mortgaged (together with any title opinions, current valuations and
engineering reports applicable thereto which may be requested by the Agent) at
the time of the Borrower’s notice of such election and shall execute,
acknowledge and deliver to the Agent the appropriate supplemental mortgages,
deeds of trust and/or pledges within three (3) Business Days after such
collateral documents shall be tendered to the Borrower by the Agent for
execution, all in compliance with the provisions of clauses (i), (ii) and (iii)
of Section 3.2(b) above.

3.4 Additional Redeterminations.

3.4.1 Asset Dispositions. The sale, assignment or other disposition by the
Borrower of Mortgaged Properties (with the Agent’s prior written consent) shall
constitute an automatic reduction of the Revolving Credit Borrowing Base by the
greater of (i) the net of such gross sales price amount minus any expenses and
taxes directly attributable thereto or (ii) then applicable Revolving Credit
Borrowing Base valuation assigned thereto, and any resultant deficiency therein
shall be cured by a single lump sum cash payment pursuant to Section 3.3(a)
hereof.

3.4.2 Redeterminations on the Request of the Agent or Required Banks. The Agent
may (or at the direction of the Required Banks shall) from time to time upon
thirty (30) days prior written notice to the Borrower, initiate and make
additional unscheduled redeterminations of the Revolving Credit Borrowing Base
during any consecutive twelve (12) month period. Such additional unscheduled
redeterminations initiated at the Agent’s request shall be at the Borrower’s
sole cost. In such instance, the Agent shall specify in writing to the Borrower
the date on which the Borrower is to furnish its Reserve Report in accordance
with Section 3.2(a) and the date on which such additional redetermination is to
occur.

3.4.3 Redeterminations on the Request of the Borrower. The Borrower may from
time to time request additional redeterminations of the Revolving Credit
Borrowing Base; provided that each request by the Borrower for an unscheduled
redetermination of the Revolving Credit Borrowing Base (a) shall be at the sole
cost of the Borrower, (b) shall result in the Borrower’s payment of reasonable
third party engineering fees and expenses to the Agent for each such additional
unscheduled redetermination request; and (c) shall only occur once between each
Scheduled Borrowing Base Redetermination Dates set forth in Section 3.2.

In the event of an additional unscheduled redetermination pursuant to this
Section 3.4, the methodology, manner, time and condition of such redetermination
shall be in accordance with the terms, provisions and conditions of Section
3.2(a) and the standards set forth in the definition of Revolving Credit
Borrowing Base in Article I.


ARTICLE IV


COLLATERAL

4.1 Collateral. The repayment of the Indebtedness shall be secured by (a)
mortgages, deeds of trust, security agreements, financing statements and
assignments (with power of sale) for each of the Mortgaged Properties dated as
of the Closing Date, each in form and substance satisfactory to the Agent, and
executed by the applicable Loan Parties (the “Mortgages”) and (b) a pledge of
all of the outstanding capital stock or partnership interests of all existing
and future Subsidiaries (if any) (the collateral described in this Section 4.1,
Section 4.2 and in any other Security Instrument being collectively referred to
as the “Collateral”). Upon request of the Agent, the Loan Parties shall promptly
execute and deliver to the Agent such assignments, security agreements,
agreements, consents, waivers, financing statements, mortgages, stock powers and
other documents, as may be deemed necessary or advisable by the Agent to secure
or perfect its security interest in the Collateral, including without limitation
any pipeline owned or operated by Tengasco Pipeline Corporation.

4.2 Grant of Security Interest. As collateral security for the prompt payment
and performance in full when due of the Indebtedness (whether at stated
maturity, by acceleration or otherwise), the Borrower hereby pledges and assigns
to the Agent, for the benefit of the Banks, and grants to the Agent a continuing
lien on and security interest in, all of the Borrower’s right, title and
interest in and to the following, whether now owned or hereafter arising or
acquired and wherever located:

4.2.1 all capital stock, membership interests, general and limited partnership
interests and any other ownership interest in the Borrower’s Subsidiaries,
whether now owned or hereafter acquired including, without limitation, all
capital stock issued by Tennessee Land & Mineral Corporation and Tengasco
Pipeline Corporation; and

4.2.2 all proceeds, products, revenues, distributions, dividends, securities and
other property, rights, interests and other general intangibles that the
Borrower receives or is at any time entitled to receive on account of the
property described in the foregoing clause 4.2.1.

4.3 Additional Mortgaged Properties. As an additional condition precedent to any
Revolver Loans requested by the Borrower pursuant to Section 2.1 hereof, the
Agent has the right, in its sole discretion or at the direction of the Required
Banks, to elect to take any or all of the properties to be acquired in domestic
oil and gas reserve acquisitions made by the Borrower with Revolver Loans funded
hereunder or otherwise, as Collateral for the Indebtedness pursuant to such
supplemental or additional mortgages, deeds of trusts or security agreements
covering such additional properties in form and substance satisfactory to the
Agent and its counsel and in full compliance with the criteria of clauses (i),
(ii) and (iii) of Section 3.2(b) above as additional security for the Notes and
the Indebtedness. All of such additional properties will be deemed part and
parcel of the Collateral constituting security for the repayment of the
Indebtedness.


ARTICLE V


CONDITIONS PRECEDENT TO LOANS

5.1 Conditions Precedent to Closing and Funding of Commitment. The effectiveness
of this Agreement and the obligation of the Banks to issue the Commitments and
make the initial Revolver Loans (or the Letter of Credit Issuer to issue Letters
of Credit) under the Commitment are subject to the satisfaction of all of the
following conditions on or prior to the Closing Date (in addition to the other
terms and conditions set forth herein):

(a) No Default. There shall exist no Event of Default or Default on the Closing
Date.


(b) Representations and Warranties. The covenants, representations and
warranties set forth herein and in the other Loan Documents shall be true and
correct in all material respects on and as of the Closing Date, with the same
effect as though made on and as of the Closing Date.


(c) Loan Party Certificates. Each Loan Party shall have delivered to the Agent a
Certificate, dated as of the Closing Date, and signed by the President and the
Secretary of such Loan Party certifying (i) to the matters covered by the
conditions specified in subsections (a) and (b) of this Section 5.1, (ii) that
such Loan Party has performed and complied with all agreements and conditions
required to be performed or complied with by it prior to or on the Closing Date,
(iii) to the name and signature of each officer or representative of such Loan
Party authorized to execute and deliver the Loan Documents, and (iv) to such
other matters in connection with this Agreement which the Agent shall determine
to be advisable. The Agent may conclusively rely on such Certificates until it
receives notice in writing to the contrary.


(d) Proceedings. All corporate proceedings of each Loan Party shall be taken in
connection with the transactions contemplated by the Loan Documents and shall be
satisfactory in form and substance to the Agent and its counsel; and the Agent
shall have received certified copies, in form and substance satisfactory to the
Agent and its counsel, of the Articles of Incorporation and Bylaws of each Loan
Party and the resolutions of the board of directors thereof, as adopted,
authorizing the execution and delivery of the Loan Documents, the borrowings
under this Agreement, and the granting of the security interests in the
Collateral pursuant to the Security Instruments, to secure the payment of the
Indebtedness. Each Loan Party shall have caused to be delivered to the Agent
certificates of appropriate state agencies with respect to the existence,
qualification and good standing of such Loan Party.


(e) Notes. The Borrower shall have executed and delivered to the Agent the Notes
payable to the order of each Bank and this Agreement, each appropriately
executed to the satisfaction of the Agent.


(f) Closing Opinion of the Loan Parties’ Counsel. The Agent shall have received
from legal counsel to the Loan Parties acceptable to the Agent, favorable
written closing opinions covering, among other things, the enforceability of the
Loan Documents including, without limitation, the Mortgages in each case, in
form, scope and substance satisfactory to the Agent and its legal counsel.


(g) Mortgages. The Loan Parties shall execute and deliver to the Agent (i)
either (A) multiple originals of the Mortgages, as described in Section 4.1
hereof above, with all schedules and exhibits to each thereof completed to the
Agent’s satisfaction or (B) assignments of existing mortgages, deeds of trust,
security agreements, financing statements and assignments (with power of sale)
in favor of the Agent in form and substance satisfactory to the Agent, and (ii)
applicable UCC financing statements duly executed and delivered by each Loan
Party as deemed necessary or appropriate by the Agent to perfect the security
interest in the Collateral in favor of the Agent, together with multiple
counterparts of letters-in-lieu.


(h) Title Reports. The Agent shall have received satisfactory title reports
reviewed and approved by the Agent and such attorney(s) selected by the Borrower
and acceptable to the Agent concerning the Mortgaged Properties, which Title
Reports shall recite to the Agent that title to such examined properties is
generally acceptable pursuant to industry standards and prudent oil and gas
title examination standards in the jurisdictions where the Mortgaged Property is
located.


(i) Reserve Reports/Pro Forma Financials. The Agent shall have received and
reviewed to its satisfaction, such comprehensive Reserve Reports and pro forma
financial statements of the Loan Parties as the Agent may request, together with
such additional information regarding litigation, taxes, account, insurance,
pension liabilities, real estate leases, material contracts, debt agreements,
property ownership, contingent liabilities and other information as the Agent
may request.


(j) Environmental Review. The Agent shall have received and reviewed to its
satisfaction environmental reports relating to the Mortgaged Property, as
prepared by consulting firms satisfactory to the Agent.


(k) Reconciliation Schedule. The Agent shall have received a Reconciliation
Schedule, substantially in the form of Exhibit C attached hereto, signed by the
Responsible Officer of the Borrower.


(l) Compliance Certificate. The Agent shall have received a Compliance
Certificate, signed by the Responsible Officer of the Borrower.


(m) Stock Certificates. All of the stock certificates issued by Tennessee Land &
Mineral Corporation and Tengasco Pipeline Corporation accompanied by stock
powers related thereto executed by the Borrower in blank;


(n) Drilling Program Interests. Evidence of the Borrower’s purchase of the
Drilling Program Interests, in form and substance satisfactory to the Agent.


(o) Other Information. The Agent shall have received such other information,
documents and assurances as shall be requested by the Agent or by any of the
Banks, including without limitation, applicable Form UCC-4 or equivalent search
reports, judgment and tax lien searches concerning the Loan Parties and the
Collateral, certificates of insurance relating to the Mortgaged Properties
naming the Agent and the Banks as loss payee and as mortgagee, such other
information with respect to the Collateral as shall be requested by the Agent or
any of the Banks and such documentation satisfactory in form and substance to
the Agent demonstrating that the Loans advanced hereunder as evidenced by the
Notes at all times paramount, senior and prior in right of payment.


5.2 Credit Extensions. On the date of each Revolver Loan advance:

(a) The Agent shall have received a notice of such Revolver Loan advance request
as required by Section 2.1 hereof, as applicable.


(b) The representations and warranties set forth in this Agreement and in each
of the other Loan Documents shall be true and correct in all material respects
on and as of the date of such Revolver Loan advance with the same effect as
though made on and as of such date, except to the extent such representation and
warranties expressly related to an earlier date.


(c) The Borrower will be in compliance with all the terms and provisions set
forth herein and in each other Loan Document on its part to be observed or
performed, and at the time of and immediately after such Revolver Loan advance
no Event of Default or Default shall have occurred and be continuing.


Each Revolver Loan advance shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Revolver Loan advance as to the
matters specified in clauses (b) and (c) of this Section 5.2.

5.3 Conditions Precedent to All Revolving Credit Loans. No Bank shall be
obligated to make any Loans nor shall any Letter of Credit Issuer be required to
issue any Letter of Credit hereunder: (i) if at such time any Event of Default
shall have occurred or any Default shall have occurred and be continuing; (ii)
if any of the representations, warranties and covenants contained in this
Agreement shall be false or untrue in any material respect on the date of such
loan, as if made on such date; or (iii) unless the Revolving Credit Borrowing
Base will support the additional Loan or Letter of Credit being requested. Each
request by the Borrower for an additional Loan shall constitute a representation
by the Borrower that there is not at the time of such request an Event of
Default or a Default, and that all representations, warranties and covenants in
this Agreement are true and correct in all material respects on and as of that
date of each such request.


ARTICLE VI


AFFIRMATIVE COVENANTS

        Each Loan Party covenants and agrees with the Agent and each Bank that
from the date hereof and so long as this Agreement is in effect (by extension,
amendment or otherwise) and until payment in full of all Indebtedness,
extinguishment of the Commitment and the performance of all other obligations of
the Loan Parties under the Loan Documents, unless the Required Banks shall
otherwise consent in writing:

6.1 Payment of Taxes and Claims. Each Loan Party will pay and discharge or cause
to be paid and discharged all Taxes imposed upon the income or profits of such
Loan Party or upon the property, real, personal or mixed, or upon any part
thereof, belonging to such Loan Party before the same shall be in default, and
all lawful claims for labor, rentals, materials and supplies which, if unpaid,
might become a Lien upon its property or any part thereof; provided, however,
that no Loan Party shall be required to pay and discharge or cause to be paid or
discharged any such Tax, assessment or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and adequate book
reserves shall be established with respect thereto, and such Loan Party shall
pay such Tax, charge or claim before any property subject thereto shall become
subject to levy of attachment or execution.

6.2 Maintenance of Existence. Each Loan Party will do or cause to be done all
things necessary to preserve and keep in full force and effect its
organizational existence, rights and franchises and good standing in the State
of Tennessee and as a foreign corporation qualified in such other
jurisdiction(s) in which the failure to maintain such qualification would have a
Material Adverse Effect and will continue to conduct and operate its business
substantially as being conducted and operated presently.

6.3 Preservation of Property. Each Loan Party will at all times maintain,
preserve and protect all of such Loan Party’s Mortgaged Properties which are
used or useful in the conduct of the its businesses whether owned in fee or
otherwise, or leased, in good repair and operating condition; from time to time
make, or cause to be made, all needful and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times; and comply with all material leases to which it is a party or under which
it occupies property so as to prevent any material loss or forfeiture
thereunder.

6.4 Insurance. Each Loan Party will keep or cause to be kept adequately insured
by financially sound and reputable insurers each Loan Party’s property of a
character usually insured by businesses engaged in the same or similar
businesses, including the Collateral. Each Loan Party shall at all times
maintain adequate insurance by financially sound and reputable insurers,
including without limitation, insurance against damage to persons and property,
including comprehensive general liability, worker’s compensation and automobile
liability insurance in amounts reasonably acceptable to the Agent.

6.5 Compliance with Applicable Laws. Each Loan Party will comply in all material
respects with the requirements of all applicable Laws and orders of any Tribunal
and obtain any licenses, permits, franchises or other governmental
authorizations necessary to the ownership of such Loan Party’s properties or to
the conduct of its businesses where the failure to obtain such licenses,
permits, franchises or authorizations could reasonably be expected to have a
Material Adverse Effect.

6.6 Environmental Covenants. Each Loan Party will immediately notify the Agent
and each Bank of, and provide the Agent and each Bank with copies of, any
notifications of discharges or releases or threatened releases or discharges of
a Polluting Substance on, upon, into or from the Collateral which are given or
required to be given by or on behalf of such Loan Party to any federal, state or
local Tribunal if any of the foregoing may materially and adversely affect any
Loan Party or any part of the Collateral, and such copies of notifications shall
be delivered to the Agent and each Bank at the same time as they are delivered
to the Tribunal. Each Loan Party further agrees promptly to undertake and
diligently pursue to completion any appropriate and legally required or
authorized remedial containment and cleanup action in the event of any release
or discharge or threatened release or discharge of a Polluting Substance on,
upon, into or from the Collateral. At all times while owning and operating the
Collateral, each Loan Party will maintain and retain complete and accurate
records of all releases, discharges or other disposal of Polluting Substances
on, onto, into or from the Collateral, including, without limitation, records of
the quantity and type of any Polluting Substances disposed of on or off the
Collateral.

6.7 Environmental Indemnities. Each Loan Party hereby agrees to indemnify,
defend and hold harmless the Agent, each Bank and each of their respective
officers, directors, employees, agents, consultants, attorneys, contractors and
each of its affiliates, successors or assigns, or transferees from and against,
and reimburse said Persons in full with respect to, any and all loss, liability,
damage, fines, penalties, costs and expenses, of every kind and character,
including reasonable attorneys’ fees and court costs, known or unknown, fixed or
contingent, occasioned by or associated with any claims, demands, causes of
action, suits and/or enforcement actions, including any administrative or
judicial proceedings, and any remedial, removal or response actions ever
asserted, threatened, instituted or requested by any Persons, including any
Tribunal, arising out of or related to: (a) the breach of any representation or
warranty of any Loan Party contained in Section 9.6 set forth herein; (b) the
failure of any Loan Party to perform any of its covenants contained in Section
6.6 or 6.7 hereunder; (c) the ownership, construction, occupancy, operation, use
of the Collateral prior to the earlier of the date on which (i) the Indebtedness
and obligations secured hereby have been paid and performed in full, or (ii) the
Collateral has been sold by the Agent or any Bank following such Person’s
ownership of the Collateral by way of foreclosure of the Liens granted pursuant
hereto, deed in lieu of such foreclosure or otherwise (the “Release Date”);
provided, however, this indemnity shall not apply with respect to matters caused
by or arising solely from the Agent, any Bank or their respective agents’,
consultants’, attorneys’ or contractors’ activities during any period of time
such Person acquires ownership of the Collateral.

        The provisions of this Section 6.7 shall be in addition to any other
obligations and liabilities the Loan Party may have to the Agent and the Banks
at common law or otherwise hereunder and except as expressly provided for herein
shall survive the Release Date and shall continue thereafter in full force and
effect.

        The Agent and each Bank agrees that in the event that such claim, suit
or enforcement action is asserted or threatened in writing or instituted against
it or any of its officers, employers, agents or contractors or any such
remedial, removal or response action is requested of it or any of its officers,
employees, agents or contractors for which the Agent or any Bank may desire
indemnity or defense hereunder, the Agent or the applicable Bank shall give
written notification thereof to Each Loan Party.

        Notwithstanding anything to the contrary stated herein, the indemnities
created by this Section 6.7 shall only apply to losses, liabilities, damages,
fines, penalties, costs and expenses actually incurred by the Agent or the
applicable Bank as a result of claims, demands, actions, suits or proceedings
brought by Persons who are not the beneficiaries of any such indemnity. Each
Bank shall act as the exclusive agent for all indemnified Persons under this
Section 6.7 who are affiliated with such Bank. With respect to any claims or
demands made by such indemnified Persons, the Agent or applicable Bank shall
notify Each Loan Party within ten (10) Business Days after the Agent’s or such
Bank’s receipt of a writing advising such Person of such claim or demand. Such
notice shall identify (i) when such claim or demand was first made, (ii) the
identity of the Person making it, (iii) the indemnified Person, and (iv) the
substance of such claim or demand. Failure to so notify Each Loan Party within
said ten (10) Business Days shall reduce the amount of the Loan Parties’
obligations and liabilities under this Section 6.7 by an amount equal to any
damages or losses suffered by the Loan Parties resulting from any prejudice
caused the Loan Parties by such delay in notification from the Agent or such
Bank. Upon receipt of such notice, the Loan Parties shall have the exclusive
right and obligation to contest, defend, negotiate or settle any such claim or
demand through counsel of their own selection (but reasonably satisfactory to
the Agent or such applicable Bank) and solely at each Loan Parties’ own cost,
risk and expense; provided, that the Agent or the applicable Bank, at its own
cost and expense shall have the right to participate in any such contest,
defense, negotiations or settlement. The settlement of any claim or demand
hereunder by any Loan Party may be made only upon the prior approval of the
Agent or the applicable Bank of the terms of the settlement, which approval
shall not be unreasonably withheld.

6.8 Reporting Requirements. The Loan Parties will furnish to the Agent and each
Bank each of the following:

6.8.1 Quarterly Financial Statements. As soon as available and in any event
within sixty (60) days after the end of each quarter of each fiscal year of the
Borrower, commencing with the fiscal quarter ending June 30, 2006, internally
prepared interim consolidated and consolidating unaudited balance sheets of the
Borrower and its Subsidiaries as of the end of such fiscal quarter, consolidated
and consolidating statements of income and operations of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such fiscal quarter, both in sufficient detail and
stating in comparative form the respective figures for the corresponding date
and period in the previous fiscal year and certified by the Responsible Officer
of the Borrower acceptable to the Agent (subject to normal year end audit
adjustments) as having been prepared in accordance with Consistent Accounting
Principles in a form consistent with and comparable to the financial statements
delivered to the Agent and each Bank pursuant to Section 9.4.

6.8.2 Annual Financial Statements. As soon as available and in any event by
March 30 of each fiscal year of the Borrower, commencing with the fiscal year
ending December 31, 2006, audited consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries dated as of the end of the immediately
preceding fiscal year, audited consolidated and consolidating statements of
income and retained earnings of the Borrower and its Subsidiaries for such
preceding fiscal year, and audited consolidated and consolidating statements of
cash flow of the Borrower and its Subsidiaries for such preceding fiscal year,
in each case reported on by independent public accountants satisfactory to the
Agent, with explanatory footnotes in sufficient detail acceptable to the Agent,
and stating in comparative form the respective figures for the corresponding
date and period in the prior fiscal year and all prepared in accordance with
Consistent Accounting Principles.

6.8.3 Management Letters. Promptly upon and only in the event of receipt
thereof, copies of any reports submitted to the any Loan Party by independent
certified public accountants in connection with examination of the financial
statements of the Borrower and its Subsidiaries made by such accountants.

6.8.4 Certificates.

(a) Quarterly and Annual Certificates. Concurrently with the furnishing of the
financial statements pursuant to Section 6.8.1 and Section 6.8.2, a separate
certificate signed by the chief financial officer or other Responsible Officer
of the Borrower stating that: (1) such financial statements were prepared
(subject to year-end adjustments, in the case of quarterly financial statements,
and without footnotes, in the case of annual financial statements) in conformity
with Consistent Accounting Principles in a form consistent with and comparable
to the financial statements delivered pursuant to Section 9.4; and (2) no
Material Adverse Effect, Default or Event of Default has occurred, and is
continuing, or a statement describing the nature, period of existence and status
of any such event(s) if existing. Such certificates shall fully demonstrate the
method of all calculations therein contained insofar as compliance with
financial covenants hereof are concerned and shall not be qualified or limited
because of restricted or limited examination of any material portion of the Loan
Parties’ records by the party preparing such financial statements.


(b) Compliance Certificate. Concurrently with the furnishing of the certificates
described in Section 6.8.4(a), a Compliance Certificate signed by a Responsible
Officer of the Borrower.


6.8.5 Notice of Litigation. Promptly after the commencement thereof, notice of
all actions, suits, and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
affecting any Loan Party, which, if determined adversely to such Loan Party,
could result in a liability of greater than $100,000 or otherwise could have a
Material Adverse Effect.

6.8.6 Notice of Defaults and Events of Default. As soon as possible and in any
event within five (5) days after any Loan Party’s knowledge of the occurrence of
any Material Adverse Effect, each Default or Event of Default, a written notice
setting forth the details of any such Material Adverse Effect, such Default or
Event of Default and the action which is proposed to be taken by the Loan
Parties with respect thereto.

6.8.7 ERISA Reports. As soon as possible, and in any event within thirty (30)
days after any Loan Party knows or has reason to know that any circumstances
exist that constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan subject to ERISA with respect to any Loan Party or any Commonly
Controlled Entity, and promptly but in any event within two (2) Business Days of
receipt by any Loan Party or any Commonly Controlled Entity of notice that the
PBGC intends to terminate a Plan or appoint a trustee to administer the same,
and promptly but in any event within five (5) Business Days of the receipt of
notice concerning the imposition of withdrawal liability with respect to any
Loan Party or any Commonly Controlled Entity, the Loan Parties will deliver to
the Agent and the Banks a certificate of a Responsible Officer of the Borrower
setting forth all relevant details and the action which the Loan Parties propose
to take with respect thereto.

6.8.8 Reports to Other Creditors. Promptly after the furnishing thereof, copies
of any material statement or report furnished to any other party pursuant to the
terms of any indenture, loan, credit, or similar agreement and not otherwise
required to be furnished to the Agent pursuant to any other clause of this
Article VI.

6.8.9 Proxy Statements, Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements, reports, special reports
and registration statements which any Loan Party files with the Securities and
Exchange Commission or any governmental authority which may be substituted
therefor or with any national securities exchange.

6.8.10 Reserve Reports. The Borrower shall deliver to the Agent the Reserve
Reports required by Section 3.2.

6.8.11 Hedge Reports. Concurrently with the furnishing of the certificates
described in Section 6.8.4(a), commencing with the first fiscal quarter in which
any Loan Party has executed a Risk Management Agreement, a report, in form and
substance satisfactory to the Agent, setting forth as of the last Business Day
of such prior fiscal quarter end, a summary of its hedging positions under all
Risk Management Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of the Loan Party,
including the type, term, effective date, termination date and notional
principal amounts or volumes, the hedged price(s), interest rate(s) or exchange
rates(s), as applicable, and any new credit support agreements relating thereto
not listed on Schedule 9.24.

6.8.12 Tax Filings. Promptly after filing and in no event later than fifteen
(15) days thereafter, full and complete copies of the Loan Parties’ federal and
state tax returns.

6.8.13 General Information. Such other information respecting the condition or
operations, financial or otherwise, of the Loan Parties as the Agent or any Bank
may from time to time reasonably request.

6.8.14 Quarterly Production Reports. Concurrently with the furnishing of the
certificates described in Section 6.8.4(a), the Loan Parties shall deliver to
the Agent a written report (in form and substance reasonably acceptable to the
Agent) summarizing the Loan Parties’ production volumes and prices actually
received for production for such fiscal quarter.

6.9 Inspection. Each Loan Party will keep complete and accurate books and
records with respect to the Collateral and its other properties, business and
operations and will permit employees and representatives of the Agent or any
Bank, upon reasonable notice, to audit, inspect and examine the same and to make
copies thereof and extracts therefrom during normal business hours. All such
records shall be at all times kept and maintained at the principal offices of
the Borrower. Upon any Default, the Loan Parties will surrender full and
complete copies of all of such records relating to the Collateral to the Agent
upon receipt of any request therefor from the Agent.

6.10 Maintenance of Employee Benefit Plans. Each Loan Party will maintain each
employee benefit plan as to which the it may have any liability or
responsibility in compliance with ERISA and all other Laws applicable thereto.

6.11 Notice of Claimed Default. Immediately upon becoming aware that the holder
of any note or any evidence of indebtedness or other security of any Loan Party
has given notice or taken any action with respect to a claimed default or event
of default thereunder, if the amount of the note or indebtedness exceeds
$100,000, such Loan Party will give the Agent and each Bank a written notice
specifying the notice given or action taken by such holder and the nature of the
claimed default or event of default thereunder and what actions, if any, the
Loan Parties are taking and propose to take with respect thereto.

6.12 Change of Directors/Management. Within five (5) days after any vacancy or
change in senior management of the Borrower, including any Responsible Officer
of the Borrower, the Loan Parties shall give written notice thereof to the Agent
and each Bank and a summary of the Loan Parties’ plans for replacement thereof.

6.13 Requested Information. With reasonable promptness, the Loan Parties will
give the Agent and any Bank such other data and information relating to the Loan
Parties as from time to time may be reasonably requested by the Agent or such
Bank.

6.14 Withholdings. All payments by any Loan Party hereunder and under any of the
other Loan Documents shall be made without set off or counterclaim and free and
clear of and without deduction for any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings, compulsory loans, restrictions or conditions of
any nature now or hereafter imposed or levied by any jurisdiction or any
political subdivision thereof or taxing or other authority therein unless such
Loan Party is compelled by law to make such deduction or withholding. If any
such obligation is imposed upon any Loan Party with respect to any amount
payable by it hereunder or under any of the other Loan Documents, such Loan
Party will pay to the Agent and any Bank, on the date on which such amount is
due and payable hereunder or under such other Loan Documents, such additional
amount in U.S. Dollars as shall be necessary to enable such Person to receive
the same net amount which such Person would have received on such due date had
no such obligation been imposed upon such Loan Party. Each Loan Party will
deliver promptly to the Agent or any Bank certificates or other valid vouchers
for all taxes or other charges deducted from or paid with respect to payments
made by such Loan Party hereunder or under such other Loan Documents.

6.15 Payment of Indebtedness/Performance of Obligations. The Borrower will pay
the obligations under the Notes according to the reading, tenor and effect
thereof and the Borrower hereby agrees to pay, when due and owing, all
Indebtedness, whether or not evidenced by the Notes.

6.16 Operation of Properties and Equipment.

(a) Each Loan Party will maintain and operate its Mineral Interests (including
the Mortgaged Property) in a good and workmanlike manner, and observe and comply
with all of the terms and provisions, express or implied, of all oil and gas
leases relating to such Mineral Interests so long as such Mineral Interests are
capable of producing hydrocarbons and accompanying elements in paying
quantities, except to the extent a failure to so observe and comply is not
reasonably expected to have a Material Adverse Effect.


(b) Each Loan Party will comply in all respects with all contracts and
agreements applicable to or relating to its Mineral Interests or the production
and sale of hydrocarbons and accompanying elements therefrom, except to the
extent a failure to so comply is not reasonably expected to have a Material
Adverse Effect.


Each Loan Party will maintain, preserve and keep, at all times, all operating
equipment used with respect to their Mineral Interests in proper repair, working
order and condition, and make all necessary or appropriate repairs, renewals,
replacements, additions and improvements thereto so that the efficiency of such
operating equipment shall at all times be properly preserved and maintained;
provided that no item of operating equipment need be so repaired, renewed,
replaced, added to or improved, if such Loan Party shall in good faith determine
that such action is not necessary or desirable for the continued efficient and
profitable operation of the business of such Loan Party.

6.17 Hydrocarbon Hedge. The Borrower shall not, and shall not permit its
Subsidiaries to, enter into (a) Prohibited Hedge Transactions, (b) Hedge
Transactions for speculative purposes or (c) Hedge Transactions which, when
considered together with existing Hedge Transactions, commit the Borrower and
its Subsidiaries to deliver quantities of Hydrocarbons in excess of 75% of the
aggregate volumes of Hydrocarbons projected to be produced from proved developed
producing reserves included in the Mortgaged Property for the applicable time
period(s) covered by such Hedge Transactions.


ARTICLE VII


NEGATIVE COVENANTS

        Each Loan Party covenants and agrees with the Agent and each Bank that
from the date hereof and so long as this Agreement is in effect (by extension,
amendment or otherwise) and until payment in full of all Indebtedness,
extinguishment of the Commitment and the performance of all other obligations of
the Loan Parties under the Loan Documents, unless the Required Banks shall
otherwise consent in writing:

7.1 Liens. No Loan Party shall create, incur, assume, or suffer to exist any
Lien, upon or with respect to any of its properties, now owned or hereafter
acquired, except:

(a) Liens in favor of the Agent and Banks under the Loan Documents;


(b) Liens for taxes or assessments or other government charges or levies if not
yet due and payable or, if due and payable or, if they are being contested in
good faith by appropriate proceedings and for which appropriate reserves are
maintained;


(c) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than thirty (30) days or which are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;


(d) Liens under workers’ compensation, unemployment insurance, Social Security,
or similar legislation;


(e) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or other similar
obligations arising in the ordinary course of business;


(f) Judgment and other similar liens (either alone or in the aggregate exceeding
$100,000) arising in connection with court proceedings, provided the execution
or other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;


(g) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by such Loan Party of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto; and


(h) Purchase-money liens on any property hereafter acquired or the assumption of
any lien on property existing at the time of such acquisition (and not created
in contemplation of such acquisition), or a lien incurred in connection with any
conditional sale or other title retention agreement; provided that (i) any
property subject to any of the foregoing is acquired by any Loan Party in the
ordinary course of its business; and (ii) each such lien shall attach only to
the property so acquired and fixed improvements thereon.


7.2 Debt. No Loan Party shall create, incur, assume, or suffer to exist any
Debt, except:

(a) Indebtedness under the Loan Documents; and


(b) Indebtedness created, incurred, assumed or suffered to exist in the ordinary
course of business, as presently conducted, which are not past due and are paid
within the specified time, unless contested in good faith and by appropriate
proceedings, but in any event not in excess of $50,000 at any time in the
aggregate.


7.3 Mergers, Consolidations. No Loan Party shall wind up, liquidate or dissolve
itself, reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person.

7.4 Leases. No Loan Party shall create, incur, assume, or suffer to exist, any
obligation as lessee for the rental or hire of any real or personal property
(other than and expressly excluding oil and gas reserves and leasehold producing
mineral interests acquired in such Loan Party’s normal business operations),
except (1) leases existing on the date of this Agreement and any extensions or
renewals thereof, including such Loan Party’s existing or future lease of office
space, and (2) leases (other than capital leases) which do not in the aggregate
require such Loan Party to make payments (including taxes, insurance,
maintenance, and similar expenses which such Loan Party are required to pay
under the terms of any lease) in any fiscal year of such Loan Party in excess of
$50,000.

7.5 Sale and Leaseback. No Loan Party shall sell, transfer, or otherwise dispose
of any real or personal property to any Person and thereafter directly or
indirectly rent or lease back (as lessee) the same or similar property or any
part thereof which such Loan Party intends to use for substantially the same
purpose or purposes as such property sold or transferred.

7.6 Dividends/Distributions. No Loan Party shall declare or pay any dividends or
other distributions to any direct or indirect beneficial owner (or Affiliate
thereof) of any interest in such Loan Party other than the Borrower; or
purchase, redeem, retire, or otherwise acquire for value any of its capital
stock or other ownership interest now or hereafter outstanding; or make any
distribution of assets to their shareholders other than the Borrower as such
whether in cash, assets, or in obligations of such Loan Party; or allocate or
otherwise set apart any sum for the payment of any distribution on, or for the
purchase, redemption, or retirement of any partnership units; or make any
distribution by reduction of capital or otherwise in respect of any partnership
units or interests. No Loan Party shall consent to or approve the issuance of
any additional shares of any class of capital stock or any additional ownership
interest of any issuer of Collateral, or any securities convertible into, or
exchangeable for, any such shares or ownership interest or any warrants,
options, rights, or other commitments entitling any Person to purchase or
otherwise acquire any such shares or any additional ownership interest.

7.7 Sale of Assets. No Loan Party shall sell, lease, assign, transfer, or
otherwise dispose of, any of its now owned or hereafter acquired assets
(including, without limitation, shares of stock, receivables, and leasehold
interests), except: (1) inventory (not constituting Collateral) disposed of or
leased in the ordinary course of business; and (2) the sale or other disposition
of other assets no longer used or useful in the conduct of its business.

7.8 Investments. No Loan Party shall make any loan or advance to any Person, or
purchase or otherwise acquire, any capital stock, assets, obligations, or other
securities of, make any capital contribution to, or otherwise invest in or
acquire any interest in any Person, or participate as a partner or joint
venturer with any other Person except: (1) as otherwise permitted herein, (2)
direct obligations of the United States or any agency thereof with maturities of
one year or less from the date of creation thereof; (3) commercial paper of a
domestic issuer rated at least Al by Standard & Poors Ratings Group of P1 by
Moody’s Investors Service, Inc. and maturing within 180 days of the date of
creation thereof; (4) overnight euro deposits and certificates of deposit with
maturities of one year or less from the date of creation thereof issued by the
Agent, any Bank or any other commercial bank organized under the laws of the
United States or any state thereof, with a short term deposit rating of no lower
than A2 or P2, as such rating is set forth from time to time by Standard & Poors
Corporation or Moody’s Investors Service, Inc., respectively, reasonably
acceptable to the Agent; (5) stock, obligations, or securities received in
settlement of debts (created in the ordinary course of business) owing to such
Loan Party; (6) accounts receivable arising in the ordinary course of business;
and (7) routine or customary advances to operators or non-operator interest
owners under operating agreements entered into by any Loan Party in the ordinary
course of business.

7.9 Guaranties. No Loan Party shall assume, guaranty, endorse, or otherwise be
or become directly or contingently responsible or liable (including, but not
limited to, an agreement to purchase any obligation, stock, assets, goods, or
services, or to supply or advance any funds, assets, goods, or services, or an
agreement to maintain or cause such Person to maintain a minimum working capital
net worth, or otherwise to assure the creditors of any Person against loss), for
obligations of any Person other than the Borrower or such other Loan Party,
except guaranties by endorsement of negotiable instruments for deposits or
collection or similar transactions in the ordinary course of business.

7.10 Transactions with Affiliates. No Loan Party shall enter into any
transaction, including, without limitation, the purchase, sale, or exchange of
property or the rendering of any service, with any Affiliate, except in the
ordinary course of and pursuant to the reasonable requirements of such Loan
Party’s business and upon fair and reasonable terms no less favorable to such
Loan Party than would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate.

7.11 Change of Business. No Loan Party shall engage in any business activity
substantially different from or unrelated to its respective present business
activities and operations.

7.12 Sale or Discount of Receivables. No Loan Party shall sell (with or without
recourse), discount (other than to the extent of finance and interest charges
included therein) or otherwise sell any of its notes or accounts receivable,
except notes or accounts receivable the collection of which is doubtful in
accordance with Consistent Accounting Principles.

7.13 Other Agreements/Amendments. No Loan Party shall enter into or permit to
exist any agreement (i) which would cause an Event of Default or a Default
hereunder; or (ii) which contains any provision which would be violated or
breached by the performance of such Loan Party’s obligations hereunder or under
any of the other Loan Documents.

7.14 Prepayment of Indebtedness. No Loan Party shall make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Debt, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

(a) payment of Indebtedness; and


(b) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.


7.15 Use of Loan Proceeds. The Borrower shall not use any proceeds of any Loan
advance request or Letter of Credit issuance request under the Commitment for
any purpose other than those expressly permitted and contemplated by this
Agreement, and in no event shall any loan proceeds be used for any purpose that
would create or cause a breach, violation or default or event of default
hereunder or under any of the other Loan Documents (including the Security
Instruments) or violation of Regulations T, U or X or any other regulation of
the Board of Governors of the Federal Reserve System or to violate Section 7 of
the Securities Exchange Act of 1934 or any rule or regulation thereunder, in
each case as now in effect or as the same may hereinafter be in effect.

7.16 Subsidiaries. No Loan Party shall create any domestic Subsidiary unless,
contemporaneously therewith, such domestic Subsidiary executes and delivers to
the Agent, for the benefit of the Banks, a joinder to the Subsidiary Guaranty
Agreement.

7.17 Fiscal Year; Corporate Changes. The Borrower will not change its fiscal
year end from the present fiscal year end of December 31. No Loan Party shall
change its name, principal place of business or jurisdiction of organization in
any manner that might make any financing statement filed in connection with this
Agreement seriously misleading unless it shall have given the Agent thirty (30)
days prior written notice thereof and shall have taken all action reasonably
deemed necessary or desirable by the Agent to protect the Agent’s security
interest in the Collateral with the perfection and priority thereof required by
the Loan Documents.


ARTICLE VIII


FINANCIAL COVENANTS

8.1 Current Ratio. The Borrower will not permit the ratio of Consolidated
Current Assets to Consolidated Current Liabilities calculated at the end of any
fiscal quarter to be less than 1.00 to 1.00.

8.2 Leverage Ratio. The Borrower will not permit the Leverage Ratio to be more
than 2.00 to 1.00. As used in herein, “Leverage Ratio” means, on any date, the
ratio of: (a) the aggregate principal amount of all Indebtedness of the Borrower
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with Consistent Accounting Principles, to (b) EBITDA for the period
of four consecutive fiscal quarters ended on such date (or, if such date is not
the last day of a fiscal quarter, ended on the last day of the fiscal quarter
most recently ended prior to such date).

8.3 Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio to be less than 5.00 to 1.00. As used in herein, “Interest Coverage Ratio”
means, on any date, the ratio of: (a) EBITDA to (b) total Interest Expense of
the Borrower and its Subsidiaries, in each case calculated on a consolidated
basis for the Borrower and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter most recently ended
prior to such date) in accordance with Consistent Accounting Principles.

8.4 General and Administrative Expenses. The Loan Parties shall not incur or
make any general and administrative expenses (specifically excluding non-cash
expenses (e.g., non-cash expenses related to stock option and warrant issuances)
but specifically including cash payments made by such Person for the purpose of
funding any such expense) in an aggregate amount in any fiscal quarter exceeding
(a) ten percent (10%) of the Loan Parties’ positive consolidated revenue
calculated for the immediately preceding fiscal quarter at any time that the
Loan Parties’ Leverage Ratio is more than 1.50 to 1.00 or (b) twenty percent
(20%) of the Loan Parties’ positive consolidated revenue calculated for the
immediately preceding fiscal quarter at any time.


ARTICLE IX


REPRESENTATIONS AND WARRANTIES

        To induce the Agent and the Banks to enter into this Agreement and to
make the Loans to the Borrower under the provisions hereof, and in consideration
thereof, each Loan Party represents, warrants and covenants as follows:

9.1 Good Standing, and Due Qualification. Each Loan Party (a) is a corporation
duly formed, validly existing, and in good standing under the laws of the State
of Tennessee; (b) has the power and authority to own its assets and to transact
the business in which it is now engaged or proposed to be engaged in; and (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each other jurisdiction in which such qualification is required, except where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect. The Responsible Officer of the Borrower, has all necessary
corporate power and authority to execute and deliver this Agreement, the Notes,
the Security Instruments and the other Loan Documents to the Agent.

9.2 Litigation. Except as set forth on Schedule 9.2 attached hereto, there is no
action, suit, investigation or proceeding threatened or pending before any
Tribunal against or affecting any Loan Party or any properties or rights of such
Loan Party, which, if adversely determined, would result in any material adverse
change in the business or condition, financial or otherwise, of such Loan Party,
or otherwise materially adversely affect the ability of any Loan Party to
perform its obligations under this Agreement. No Loan Party is in default with
respect to any judgment, order, writ, injunction, decree, rule or regulation of
any Tribunal.

9.3 Conflicting Agreements and Other Matters. No Loan Party is in default in the
performance of any material obligation, covenant, or condition in any material
agreement to which it is a party or by which it is bound. No Loan Party is a
party to any contract or agreement or subject to any charter or other
partnership restriction which materially and adversely affects its business,
property or assets, or financial condition. No Loan Party is a party to or
otherwise subject to any contract or agreement which restricts or otherwise
affects the right or ability of such Loan Party to execute the Loan Documents to
which such Loan Party is a party or the performance of any of their respective
terms. Neither the execution nor delivery of any of the Loan Documents to which
such Loan Party is a party, nor fulfillment of nor compliance with their
respective terms and provisions will conflict with, or result in a material
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any material violation of, or result in the creation of any Lien
(except those created by the Loan Documents) upon any of the properties or
assets of any Loan Party pursuant to, or require any consent, approval or other
action by or any notice to or filing with any Tribunal (other than routine
filings after the Closing Date with the Securities and Exchange Commission, any
securities exchange and/or state blue sky authorities) pursuant to any award of
any arbitrator, or any agreement, instrument or Law to which any Loan Party is
subject.

9.4 Financial Statements/Condition. The financial statements of the Loan Parties
as of March 31, 2006 are full and complete copies of which have been furnished
to the Agent and the Banks, are complete and correct and fairly present the
financial condition of the Loan Parties in all material respects at such dates
and the results of the operations of the Loan Parties for the periods covered by
such statements, all in accordance with Consistent Accounting Principles, and
since March 31, 2006 , there has been no Material Adverse Effect or material
adverse change in the condition (financial or otherwise), business, or
operations of the Loan Parties. There are no liabilities of the Loan Parties,
fixed or contingent, which are material but not reflected in such financial
statements or in the notes thereto, other than liabilities arising in the
ordinary course of business since March 31, 2006 . No information, exhibit, or
report furnished by any Loan Party to the Agent or any Bank in connection with
the negotiation of this Agreement contains any material misstatement of fact.

9.5 Title to Properties, Authority. Each Loan Party has full power, authority
and legal right to own and operate the properties which it now owns and
operates, and to carry on the lines of business in which it is now engaged, and
has good and defensible title to all of its assets, including all Collateral,
subject to no Lien of any kind except Liens permitted by this Agreement. Each
Loan Party has full power, authority and legal right to execute and deliver and
to perform and observe the provisions of the Loan Documents to which it is a
party and such Loan Documents constitute the legal, valid and binding
obligations of such Loan Party, enforceable against it in accordance with their
respective terms, subject only to applicable bankruptcy, insolvency or similar
laws and general principles of equity.

9.6 Environment. Each Loan Party has duly complied in all material respects
with, and its business, operations, assets, equipment, property, leaseholds, or
other facilities are in compliance with, the provisions of all federal, state,
and local environmental, health, and safety laws, codes and ordinances, and all
rules and regulations promulgated thereunder. Each Loan Party has been issued
and will maintain all required federal, state, and local permits, licenses,
certificates, and approvals relating to (i) air emissions; (ii) discharges to
surface or groundwater; (iii) noise emissions; (iv) solid or liquid waste
disposal; (v) the use, generation, storage, transportation, or disposal of toxic
or hazardous substances or wastes (intended hereby and hereafter to include any
and all such materials listed in any federal, state, or local law, code or
ordinance, and all rules and regulations promulgated thereunder as hazardous or
potentially hazardous); or (vi) other environmental, health, or safety matters.
Except as previously disclosed to the Agent and the Banks in writing, no Loan
Party has received notice of, nor to its best knowledge knows of or suspects,
facts which might constitute any violations of any federal, state or local
environmental, health, or safety laws, codes or ordinances, and any rules or
regulations promulgated thereunder with respect to its business, operations,
assets, equipment, property, leaseholds, or other facilities. There has been no
complaint, order, directive, claim, citation, or notice by any governmental
authority or to the best of such Loan Party’s knowledge any person or entity
with respect to (i) air emissions; (ii) spills, releases, or discharges to soils
or improvements located thereon, surface water, groundwater or the sewer, septic
system or waste treatment, storage or disposal systems servicing the premises;
(iii) noise emissions; (iv) solid or liquid waste disposal; (v) the use,
generation, storage, transportation, or disposal of toxic or hazardous
substances or waste; or (vii) other environmental health, or safety matters
affecting such Loan Party or its business, operations, assets, equipment,
property, leaseholds, or other facilities. No Loan Party has any indebtedness,
obligation, or liability, absolute or contingent, matured or not matured, with
respect to the storage, treatment, cleanup, or disposal of any solid wastes,
hazardous wastes, or other toxic or hazardous substances (including without
limitation any such indebtedness, obligation, or liability with respect to any
current regulation, law, or statute regarding such storage, treatment, cleanup,
or disposal).

9.7 Purposes. No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any
borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

9.8 Compliance with Applicable Laws. Each Loan Party is in compliance in all
material respects with all Laws, ordinances, rules, regulations and other legal
requirements applicable to it and the business conducted thereby.

9.9 Possession of Franchises, Licenses. Each Loan Party has in its possession
all franchises, certificates, licenses, permits and other authorizations from
governmental political subdivisions or regulatory authorities that are necessary
in any material respect for the ownership, maintenance and operation of its
properties and assets, and such Loan Party is not in violation in any material
respect thereof.

9.10 Leases, Easements and Rights of Way. Each Loan Party enjoys peaceful and
undisturbed possession of all leases, easements and rights of way necessary in
any material respect for the operation of their respective properties and
assets, none of which contains any unusual or burdensome provisions which might
materially affect or impair the operation of such properties and assets. All
such leases, easements and rights of way are valid and subsisting and are in
full force and effect.

9.11 Taxes. All Tax liabilities of each Loan Party are adequately provided for
on the books of such Loan Party, including any interest or penalties. No income
tax liability of a material nature has been asserted by taxing authorities for
Taxes in excess of those already paid.


9.12 [INTENTIONALLY OMITTED.]

9.13 ERISA. Since the effective date of Title IV of ERISA, no Reportable Event
has occurred with respect to any Plan. For the purposes of this section the term
Reportable Event shall mean an event described in Section 4043(b) of ERISA. For
the purposes hereof the term Plan shall mean any plan subject to Title IV of
ERISA and maintained for employees of any Loan Party, or of any member of a
controlled group of corporations, as the term controlled group of corporations
is defined in Section 1563 of the Internal Revenue Code of 1986, as amended (the
“Code”), of which it is a part. Each Plan established or maintained by each Loan
Party is in material compliance with the applicable provisions of ERISA, and it
has filed all reports required by ERISA and the Code to be filed with respect to
each Plan. Each Loan Party has met all requirements with respect to funding
Plans imposed by ERISA or the Code. Since the effective date of Title IV of
ERISA there have not been any nor are there now existing any events or
conditions that would permit any Plan to be terminated under circumstances which
would cause the lien provided under Section 4068 of ERISA to attach to the
assets of such Loan Party. The value of each Plan’s benefits guaranteed under
Title IV of ERISA on the date hereof does not exceed the value of such Plan’s
assets allocable to such benefits on the date hereof.

9.14 Tax Related Liens. No federal or state tax liens or notices pertaining to
assessments of federal or state taxes or other liens have been filed against any
Loan Party or any assets thereof including, without limitation, any assessment
notices or liens filed pursuant to 26 U.S.C. § 6323 arising out of or in
connection with ERISA nor has the Pension Benefit Guaranty Corporation filed or
asserted any lien or claims against any Loan Party by virtue of Section 4068 of
ERISA or otherwise.

9.15 Corporate Authorization. The Board of Directors or similar governing body
of each Loan Party have duly authorized the execution and delivery of each of
the Loan Documents to which such Loan Party is a party and the performance of
their respective terms. No other authorizations, approvals, consents or actions
of any other Person, except for the Agent and the Banks, is required as a
prerequisite to the validity and enforceability of the Loan Documents.

9.16 Investment Company Act Representation. No Loan Party is an investment
company or a company controlled by an investment company, within the meaning of
the Investment Company Act of 1940, as amended.

9.17 Production Sales Contracts. All material contracts, agreements and leases
related to any of the Mineral Interests and all material production sales
contracts, agreements, instruments and leases to which any Loan Party is a
party, are valid and effective in accordance with their respective terms, and
all material agreements affecting the Mineral Interests in the nature of
production purchase agreements, and gas sale agreements are in full force and
effect and are valid and legally binding obligations of the parties thereto and
all payments due thereunder have been made, except for those suspended for
reasonable cause in the ordinary course of business; and, there is not under any
such contract, agreement or lease any existing default by any party thereto or
any event which, with notice or lapse of time, or both, would constitute such
default thereunder or, as to any other contracts, would constitute such default,
other than minor defaults which, in the aggregate, would result in losses or
damages of more than $100,000 to any Loan Party.

9.18 Take or Pay Obligations, Prepayments, BTU Adjustments and Balancing
Problem. There is no take or pay obligation under any gas purchase agreement
comprising a portion of the Collateral which is not matched by a commensurate
and corresponding pay or take obligation binding upon the purchaser under a
corresponding gas sales agreement such that with respect to the ownership and
operation of the businesses of any Loan Party or the Collateral, any such
obligation in favor of any seller under any gas purchase agreement to which such
Loan Party is a buyer is matched by a corresponding obligation on the part of
purchasers under corresponding gas sales agreements pursuant to which such Loan
Party is the seller. No Loan Party nor the Collateral is subject to requirements
to make BTU adjustments or effect gas balancing in favor of third parties which
would result in any Loan Party being required to (i) deliver gas at a price
below that established in applicable gas sales agreements, or (ii) balance in
kind by allowing other owners in the Collateral to make up the past imbalances
in gas sales, or (iii) balance in cash by paying other owners of the collateral
for the past gas imbalances except for the matters which have been disclosed in
writing to the Agent and the Banks prior to the Closing Date.

9.19 Gas Purchase Obligations in Excess of Gas Sales Rights. The ownership and
operation of the business operations of the Loan Parties or the Collateral have
not resulted and will not result in the existence of minimum purchase
obligations under any gas purchase agreement (relating to the volume of gas to
be taken thereunder or the price to be paid with respect thereto for the
duration of any such gas purchase agreement) which are not matched by
corresponding and commensurate rights to sell all such gas under applicable gas
sales agreements at prices in excess of the amount to be paid therefor under gas
purchase agreements (without regard to costs associated with transporting any
such gas and risks of volume shrinkage occurring in the transportation process).

9.20 Public Utility Holding Company Act, Federal Power Act, Interstate Commerce
Act; Other Regulation. No Loan Party is subject to regulation under the Public
Utilities Holding Company Act of 1935, as amended, the Federal Power Act, as
amended, the Interstate Commerce Act, as amended, any state public utilities
code, as amended from time to time, or any other federal or state statute or
regulation, as amended from time to time, which limits the ability of such Loan
Party to perform its respective obligations under the Loan Documents to which it
is a party.

9.21 No Material Misstatements. No written information, statement, exhibit,
certificate, document or report furnished to the Agent or any Bank by any Loan
Party in connection with the negotiation of this Agreement contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading in
the light of the circumstances in which made. There is no fact known any Loan
Party which has a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the other documents, certificates and statements furnished to the
Agent or any Bank by or on behalf of such Loan Party prior to, or on, the
Closing Date in connection with the transactions contemplated hereby.

9.22 Location of Business and Offices. Each Loan Party’s principal place of
business and chief executive office is located at the address stated in Section
11.1.

9.23 Solvency. No Loan Party (i) is insolvent as of the date hereof and will not
be rendered insolvent as a result of this Agreement, (ii) is engaged in business
or a transaction, or about to engage in a business or a transaction, for which
any Property or assets remaining with it is unreasonably small capital, and
(iii) intends to incur, or believes it will incur, debts that will be beyond its
ability to pay as such debts mature.

9.24 Risk Management Agreement. Schedule 9.24 sets forth, as of the Closing
Date, a true and complete list of all Risk Management Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of any Loan Party, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counter-party to each such
agreement.

9.25 Subsidiaries. No Loan Party has any Subsidiaries other than as set forth on
Schedule 9.25 hereto. Schedule 9.25 hereto accurately reflects the ownership
percentage of the Borrower in the Collateral consisting of its ownership
interest in its Subsidiaries and the Borrower’s ownership percentage is not
subject to dilution.


ARTICLE X


EVENTS OF DEFAULT

10.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of Law or
otherwise):

(a) the Borrower shall fail to make any payment under the Notes or any
reimbursement obligation in respect of any Letter of Credit or any other cost,
expense or fee arising under or in connection with the Loan documents when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; or


(b) Any representation, warranty or certification of any Loan Party made herein,
in the Security Instruments or in any other writing furnished in connection with
or pursuant to nay of the Loan Documents shall have been incorrect, false or
misleading in any material respect on the date when made; or


(c) (i) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.4, Section 6.9, Article IX or this Article
X, or (ii) any Loan Party shall fail to observe or perform any other covenant,
condition or agreement contained in Agreement and such failure shall continue
unremedied for a period of 15 days after the earlier of such breach or notice
thereof from the Agent (which notice will be given at the request of any Bank);
or


(d) Any Loan Party shall default in the payment of principal or of interest on
any other material obligation for money borrowed or received as an advance (or
any obligation under any conditional sale or other title retention agreement, or
any obligation issued or assumed as full or partial payment for property whether
or not secured by purchase money Lien, or aggregating $50,000 or more on any
obligation under notes payable or drafts accepted representing extensions of
credit) beyond any applicable grace or curative period provided with respect
thereto, or shall default in the performance of any other agreement, term or
condition contained in any agreement under which such obligation is created (or
if any other default under any such agreement shall occur and be continuing
beyond any period of grace provided with respect thereto) if the effect of such
default is to cause, or to permit the holder or holders of such obligation (or a
trustee on behalf of such holder or holders) to cause such obligation in an
amount aggregating $50,000 or more to become due prior to its date of maturity;
or


(e) Any of the following: (i) any Loan Party shall be unable to pay its debts as
they mature, or shall make an assignment for the benefit of creditors or admit
in writing its inability to pay its debts generally as they become due or fail
generally to pay its debts as they mature; or (ii) an order, judgment or decree
is entered adjudicating any Loan Party insolvent or an order for relief under
the United States Bankruptcy Code is entered with respect to any Loan Party; or
(iii) any Loan Party shall petition or apply to any Tribunal for the appointment
of a trustee, receiver, custodian or liquidator of such Loan Party or of any
substantial part of the assets of such Loan Party or shall commence any
proceedings relating to any Loan Party under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debts, dissolution, or
liquidation Law of any jurisdiction, whether now or hereafter in effect; or (iv)
any such petition or application shall be filed, or any such proceedings shall
be commenced, against any Loan Party and it by any act shall indicate its
approval thereof, consent thereto or acquiescence therein, or an order, judgment
or decree shall be entered appointing any such trustee, receiver, custodian or
liquidator, or approving the petition in any such proceedings, and such order,
judgment or decree shall remain unstayed and in effect for more than thirty (30)
days; or (v) any Loan Party shall fail to make timely payment or deposit of any
amount of tax required to be withheld by such Loan Party and paid to or
deposited to or to the credit of the United States of America pursuant to the
provisions of the Internal Revenue Code of 1986, as amended, in respect of any
and all wages and salaries paid to employees of such Loan Party; or


(f) Any final judgment on the merits for the payment of money in an amount in
excess of $100,000 shall be outstanding against any Loan Party and such judgment
shall remain undischarged, unstayed and in effect and unpaid for more than
thirty (30) days; or


(g) Any Reportable Event described in Sections 6.8.7 or 9.13 hereof which the
Agent determines in good faith might constitute grounds for the termination of a
Plan therein described or for the appointment by the appropriate United States
District Court of a trustee to administer any such Plan shall have occurred and
be continuing thirty (30) days after written notice to such effect shall have
been given to any Loan Party or the Agent, or any such Plan shall be terminated,
or a trustee shall be appointed by an appropriate United States District Court
to administer any such Plan or the Pension Benefit Guaranty Corporation shall
institute proceedings to terminate any such Plan or to appoint a trustee to
administer any such Plan or such Reportable Event or condition could subject any
Loan Party to any tax, penalty or other liability which in the aggregate may
exceed $100,000; or


(h) The Security Instruments after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement; or


(i) Any default or event of default under any of the other Loan Documents
following the lapse of any applicable curative or grace period provided therein;
or


(j) Any Change in Control occurs.


10.2 Remedies. Upon the occurrence of any Event of Default referred to in
Section 10.1(e), the Commitment shall, at the option of the Agent or at the
direction of the Required Banks, immediately terminate and the Notes and all
other Indebtedness owing under the Loan Documents shall be immediately due and
payable, without notice of any kind. Upon the occurrence of any other Event of
Default, and without prejudice to any right or remedy of the Agent or any Bank
under this Agreement or the Loan Documents or under applicable Law or under any
other instrument or document delivered in connection herewith, the Agent may, or
at the direction of the Required Banks, shall, (i) declare the Commitment
terminated or (ii) declare the Commitment terminated and declare the Notes and
the other Indebtedness owing under the Loan Documents, or any part thereof, to
be forthwith due and payable, whereupon the Notes and the other Indebtedness, or
such portion as is designated by the Agent shall forthwith become due and
payable, without presentment, demand, notice or protest of any kind, all of
which are hereby expressly waived by each Loan Party. No delay or omission on
the part of the Agent or the Banks in exercising any power or right hereunder or
under the Notes, the Loan Documents or under applicable law shall impair such
right or power or be construed to be a waiver of any default or any acquiescence
therein, nor shall any single or partial exercise by the Agent or any Bank of
any such power or right preclude other or further exercise thereof or the
exercise of any other such power or right by such Person. In the event that all
or part of the Indebtedness becomes or is declared to be forthwith due and
payable as herein provided, the Agent and each Bank shall have the right to set
off the amount of all the Indebtedness of the Borrower (or any of its
Subsidiaries or Affiliates) owing to such Person (or any Affiliate of such
Person) against, and shall have a lien upon and security interest in, all
property of the Borrower in such Person’s possession at or subsequent to such
default, regardless of the capacity in which such property is held, including
but not limited to any balance or share of any deposit, demand, collection or
agency account. At any time after the occurrence of any Event of Default, the
Agent may, at its option, or shall, at the direction of the Required Banks,
cause an audit of any and/or all of the books, records and documents of the Loan
Parties to be made by auditors satisfactory to the Agent at the expense of the
Loan Parties. The Agent and each Bank also shall have, and may exercise, each
and every right and remedy granted to it for default under law and the terms of
the other Loan Documents.

10.3 Actions in Respect of the Letters of Credit Upon Default. If any Event of
Default shall have occurred and be continuing, the Agent may make demand upon
the Borrower to, and forthwith upon such demand the Borrower will, pay to the
Agent for the benefit of the Banks in same day funds at the Agent’s office
designated in such demand, for deposit in a special letter of credit collection
account with the Agent (the “L/C Cash Collateral Account”), an amount equal to
the aggregate available unfunded amount of all Letters of Credit then
outstanding. If at any time the Agent determines that any funds held in the L/C
Cash Collateral Account are subject to any right or claim of any Person other
than the Agent or that the total amount of such funds is less than the aggregate
available unfunded amount of all Letters of Credit, the Borrower will, forthwith
upon demand by the Agent, pay to the Agent, as additional funds to be deposited
and held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate available unfunded amount thereof over (b) the total amount
of funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim.

10.4 Application of Proceeds. After the exercise of remedies provided for in
Section 10.2 (or after the Indebtedness automatically becomes immediately due
and payable as set forth in Section 10.2), any amounts received on account of
such Indebtedness shall be applied in the following order:

        First: to payment of that portion of the Indebtedness constituting fees,
indemnities, expenses or other amounts (other than principal and interest)
payable to the Agent and its Affiliates (including fees, charges and
disbursements of counsel) ratably among them in proportion to the amounts
described in this clause First payable to them;

        Second: to payment of accrued and unpaid interest on the Indebtedness,
ratably among the Agent and the Banks and the Banks’ Affiliates in proportion to
the respective amounts described in this clause Second payable to them;

        Third: to payment of unpaid principal of the Indebtedness, ratably among
the Agent, the Banks and the Banks’ Affiliates in proportion to the respective
amounts described in this clause Third held by them;

Fourth: to serve as cash collateral to be held by the Agent to secure Letter of
Credit

Exposure: and

Last: the balance, if any, after all of the Indebtedness has been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable Laws.


ARTICLE XI


AGENCY PROVISIONS

        Each of the Banks and the Letter of Credit Issuer hereby irrevocably
appoints the Agent as its agent and authorizes the Agent to take such actions on
its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

        The bank serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Bank as any other Bank and may exercise the same as
though it were not the Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Loan Party or other Affiliate thereof as if it were not the Agent hereunder.

        The Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing as directed by the Required Banks, and (c) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party that is communicated to or obtained by the bank
serving as the Agent or any of its Affiliates in any capacity. The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Banks or in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Agent by any
Loan Party or a Bank, and the Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article V or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

        The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

        The Banks hereby agree to indemnify the Agent from and hold the Agent
harmless against (to the extent not reimbursed under Sections 12.9 and 12.10,
but without limiting the obligations of any Loan Party hereunder), ratably in
accordance with their respective Commitments, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, deficiencies,
suits, costs, expenses (including attorneys’ fees), and disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of any of the Loan
Documents or any action taken or omitted to be taken by the Agent under or in
respect of any of the Loan Documents; provided, further, that no Bank shall be
liable for any portion of the foregoing to the extent caused by the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing, it
is the express intention of the Banks that the Agent shall be indemnified
hereunder from and held harmless against all of such liabilities, obligations,
losses, damages, penalties, actions, judgments, deficiencies, suits, costs,
expenses (including attorneys’ fees), and disbursements of any kind or nature
directly or indirectly arising out of or resulting from the sole or contributory
negligence of the Agent. Without limiting any other provision of this Section,
each Bank agrees to reimburse the Agent promptly upon demand for its pro rata
share (calculated on the basis of the Commitments) of any and all out of-pocket
expenses (including attorneys’ fees) incurred by the Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of rights or responsibilities under, the Loan
Documents, to the extent that the Agent is not reimbursed for such expenses by
the Loan Parties.

        The Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Affiliates and the respective
directors, officers, employees, agents and advisors of such Persons and such
Persons’ Affiliates (collectively “Related Parties”). The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent.

        Subject to the appointment and acceptance of a successor the Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Banks, the Letter of Credit Issuer and the Borrower. Upon any such resignation,
the Required Banks shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Banks and shall have accepted such appointment within 30 days after the
retiring the Agent gives notice of its resignation, then the retiring the Agent
may, on behalf of the Banks and the Letter of Credit Issuer, appoint a successor
the Agent which shall be a commercial bank or an Affiliate of any such
commercial bank. Upon the acceptance of its appointment as the Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring the Agent, and the
retiring the Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor the Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this Article, Section 12.9, and Section 12.10 shall continue in
effect for the benefit of such retiring the Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Agent.

        Each Bank acknowledges that it has, independently and without reliance
upon the Agent or any other Bank and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Agent or any other Bank and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.


ARTICLE XII


MISCELLANEOUS

12.1 Notices. Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by courier
or otherwise), mailed by certified mail, postage prepaid, or transmitted via
telex or facsimile to the respective addresses specified below, or, as to any
party, to such other address as may be designated by it in written notice to the
other parties:

If to any Loan Party, to: If to the Agent, to: Tengasco, Inc. Citibank Texas,
N.A. 10215 Technology Drive, Suite 301 8401 North Central Expressway Knoxville,
TN 37932 Suite 500, Lockbox 36 Attention: Mr. Jeffrey R. Bailey Dallas, Texas
75225 Telephone: (865) 675-1554 Attention: Angela McCracken Facsimile: (865)
675-1621 Telephone: (972) 419-3343 Facsimile: (972) 419-3334

  If to any Bank, to the address for notice specified beneath such Bank’s name
on the signature pages hereto


All notices, requests, consents and demands hereunder will be effective when
hand-delivered or transmitted by telecopier or sent, answer-back received,
respectively, by the Agent to the notice address of the Loan Parties, or two (2)
Business Days after the date when mailed by certified mail, postage prepaid, in
each case given or addressed as aforesaid by either party hereto.

12.2 Place of Payment. All sums payable hereunder shall be paid in immediately
available funds, at the Agent’s principal banking offices at One Lincoln Park,
8401 North Central Expressway, Suite 500, Lockbox 36, Dallas, Texas 75225,
Attention: Angela McCracken, or at such other place as the Agent shall notify
the Borrower in writing. If any interest, principal or other payment falls due
on a date other than a Business Day, then (unless otherwise provided herein)
such due date shall be extended to the next succeeding Business Day, and such
extension of time will in such case be included in computing interest, if any,
in connection with such payment.

12.3 Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents.

12.4 Parties in Interest. All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the parties hereto and the
respective successors and permitted assigns of the parties hereto, except that
no Loan Party may assign any of its rights or obligations hereunder or under any
Loan Document without the prior written consent of the Agent.

12.5 Governing Law. This Loan Documents shall be governed by and construed in
accordance with the laws of the State of Texas without regard to conflicts of
law principles; provided, however, that to the extent the mandatory provisions
of the laws of another jurisdiction relating to (i) the perfection or the effect
of perfection or non–perfection of the security interests in any of the
property, (ii) the lien, encumbrance or other interest in the property granted
or conveyed by any Mortgage, or (iii) the availability of and procedures
relating to any remedy hereunder or related to this Mortgage are required to be
governed by such other jurisdiction’s laws, such other laws shall be deemed to
govern and control.

12.6 SUBMISSION TO JURISDICTION. EACH LOAN PARTY, EACH BANK AND THE AGENT HEREBY
CONSENT TO THE JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS
LOCATED WITHIN DALLAS COUNTY, TEXAS AND IRREVOCABLY WAIVE ANY OBJECTION WHICH
ANY LOAN PARTY, ANY BANK OR AGENT MAY HAVE BASED ON IMPROPER VENUE OR FORUM NON
CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT AND WAIVE PERSONAL
SERVICE OR ANY AND ALL PROCESS UPON IT, AND CONSENTS THAT ALL SUCH SERVICE OF
PROCESS BE MADE BY CERTIFIED MAIL DIRECTED TO IT AT THE ADDRESS SET FORTH IN
SECTION 12.1 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3) BUSINESS DAYS AFTER MAILED.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT, ANY BANK OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE THE PARTIES FROM OBTAINING JURISDICTION OVER OTHER PARTIES IN ANY COURT
OTHERWISE HAVING JURISDICTION.

12.7 Interest. It is the intention of the parties thereto that the Agent and the
Banks shall conform strictly to usury laws applicable to them. Accordingly, if
the transactions contemplated hereby would be usurious as to the Agent or any
Bank under laws applicable to it (including the laws of the United States of
America or any other jurisdiction whose laws may be mandatorily applicable to
the Agent or any Bank notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Bank that is contracted for,
taken, reserved, charged or received by any Bank under any of the Loan Documents
or agreements or otherwise in connection with the Notes shall under no
circumstances exceed the Maximum Rate, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Bank on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by any Bank to the Borrower); and (ii) in the event that the maturity
of the Notes is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to the Banks may never include
interest greater than the Maximum Rate, and excess interest, if any, provided
for in this Agreement or otherwise shall be canceled automatically as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by the Banks on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by the Banks to the Borrower). All sums paid
or agreed to be paid to the Banks for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law, shall be amortized,
prorated, allocated and spread throughout the full term of the Loans evidenced
by the Notes until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the Maximum Rate. If at any time
and from time to time (i) the amount of interest payable to the Banks on any
date shall be computed at the highest lawful rate applicable to the Banks
pursuant to this Section 12.7; and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to Banks would be
less than the amount of interest payable to the Banks computed at the highest
lawful rate applicable to the Banks, then the amount of interest payable to the
Banks in respect of such subsequent interest computation period shall continue
to be computed at the highest lawful rate applicable to the Banks until the
total amount of interest payable to the Banks shall equal the total amount of
interest which would have been payable to the Banks if the total amount of
interest had been computed without giving effect to this Section 12.7.

12.8 No Waiver, Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of the Agent or the Banks, any right, power or privilege
hereunder or under any other Loan Document or applicable Law shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege of the Agent or the Banks. The rights and remedies herein provided are
cumulative and not exclusive of any other rights or remedies provided by any
other instrument or by law. No notice to or demand on the Loan Parties in any
case shall entitle the Loan Parties to any other or further notice or demand in
similar or other circumstances.

12.9 Costs. Each Loan Party agrees to pay to the Agent on demand all recording
fees and filing costs, all reasonable attorneys fees and legal expenses, and all
reasonable engineering fees and expenses incurred or accrued by the Agent in
connection with the due diligence, the Title Reports, and preparation,
negotiation, closing, administration, perfection, enforcement, refinancing,
renegotiation, restructuring, amendment, waiver or other modifications of this
Agreement and the Loan Documents and the filing and recording of the Security
Instruments or any amendment, waiver, consent or modification to and of the Loan
Documents. In any action to enforce or construe the provisions of this Agreement
or any of the Loan Documents, the Agent and each Bank shall be entitled to
recover its reasonable attorneys’ fees, disbursements of counsel and all costs
and expenses related thereto.


12.10 INDEMNITIES, ETC.

(a) TO INDEMNIFY THE AGENT, EACH BANK AND EACH OF THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES AND AGENTS (“INDEMNIFIED
PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY UPON DEMAND PAY
OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH MAYBE INCURRED BY OR
ASSERTED AGAINST OR INVOLVE ANY OF THEM (WHETHER OR NOT ANY OF THEM IS
DESIGNATED A PARTY THERETO) AS A RESULT OF, ARISING OUT OF OR IN ANY WAY RELATED
TO (I) ANY ACTUAL OR PROPOSED USE BY THE BORROWER OF THE PROCEEDS OF ANY OF THE
LOANS; (II) THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS; (III)
THE OPERATIONS OF THE BUSINESS OF ANY LOAN PARTY; (IV) THE FAILURE OF ANY LOAN
PARTY TO COMPLY WITH THE TERMS OF ANY SECURITY INSTRUMENT OR THIS AGREEMENT, OR
WITH ANY GOVERNMENTAL REQUIREMENT; (V) ANY INACCURACY OF ANY REPRESENTATION OR
ANY BREACH OF ANY WARRANTY OF ANY LOAN PARTY SET FORTH IN ANY OF THE LOAN
DOCUMENTS; (VI) THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR PAYMENT
OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT; (VII) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE MANUALLY EXECUTED DRAFT(S) AND
CERTIFICATION(S); (VIII) ANY ASSERTION THAT THE AGENT OR ANY BANK WAS NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS;
OR (IX) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL OTHER REASONABLE
EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING TO
DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL
INDEMNITY MATTERS ARISING BY REASON OF THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY INDEMNIFIED PARTY.


(b) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.10.


(c) In the case of any indemnification hereunder, the Agent or the applicable
Bank shall give notice to the Borrower of any such claim or demand being made
against the Indemnified Party and the Loan Parties shall have the non-exclusive
right to join in the defense against any such claim or demand provided that if
the Loan Parties provide a defense, the Indemnified Party shall bear its own
cost of defense unless there is a conflict between the Loan Parties and such
Indemnified Party.


(d) THE FOREGOING INDEMNITIES SHALL EXTEND TO THE INDEMNIFIED PARTIES
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES EXCLUDING HOWEVER ONLY GROSS
NEGLIGENCE AND WILLFUL MISCONDUCT.


12.11 Right of Setoff. Each Loan Party hereby grants to the Agent and each Bank
a lien, security interest and right of setoff as security for all liabilities
and obligations of the Loan Parties, whether now existing or hereafter arising,
upon and against all deposits, credit, collateral and property of such Loan
Parties, now or hereafter in the possession, custody, safekeeping or control of
such Person. Upon (a) the occurrence and during the continuance of any Event of
Default; and (b) the decision by the Agent or the Required Banks to declare the
Notes due and payable pursuant to the provisions of Article X, the Agent, each
Bank and each of their Affiliates is hereby authorized at any time and from time
to time, to set off and otherwise apply any and all deposits (general or
special, time or demand, provisional or final, other than trust funds) at any
time held and other indebtedness at any time owing by the Agent or such Bank or
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the Indebtedness of the Loan Parties now or hereafter existing under
this Agreement and the Notes, irrespective of whether demand under this
Agreement or the Notes shall have been made and although such Indebtedness may
be unmatured. The Agent or applicable Bank shall promptly notify the Borrower
after any such set off and application; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Agent, the Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set off) that such Persons may have at law, in
equity or otherwise. ANY AND ALL RIGHTS TO REQUIRE THE AGENT OR ANY BANK TO
EXERCISE ANY RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE ADVANCES PRIOR TO EXERCISING ANY RIGHT OF SET OFF WITH RESPECT TO
ANY DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY LOAN PARTY ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

12.12 Headings. The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning or interpretation of any provision
hereof.

12.13 Severability. The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.

12.14 Exceptions to Covenants. No Loan Party shall be deemed to be permitted to
take any action or fail to take any action which is permitted as an exception to
any of the covenants contained herein or which is within the permissible limits
of any of the covenants contained herein if such action or omission would result
in the breach of any other covenant contained herein.

12.15 Conflict with Security Instruments. To the extent the terms and provisions
of any of the Security Instruments are in conflict with the terms and provisions
hereof, this Agreement shall be deemed controlling.

12.16 Confidentiality. In the event that any Loan Party provides to the Agent or
the Banks written confidential information belonging to the it, the Agent and
the Banks shall thereafter maintain such information in confidence in accordance
with the standards of care and diligence that each utilizes in maintaining its
own confidential information. This obligation of confidence shall not apply to
such portions of the information which (i) are in the public domain; (ii)
hereafter become part of the public domain, without the Agent or such Bank
breaching its obligation of confidence to any Loan Party; (iii) are previously
known by the Agent or such Bank from some source other than such Loan Party;
(iv) are hereafter developed by the Agent or such Bank without using such Loan
Party’s information; (v) are hereafter obtained by or available to the Agent or
such Bank from a third party who owes no obligation of confidence to such Loan
Party with respect to such information; (vi) are disclosed with such Loan
Party’s consent; (vii) must be disclosed either pursuant to any Governmental
Requirement or to Persons regulating the activities of the Agent or such Bank;
or (viii) as may be required by law or regulation or order of any Governmental
Authority in any judicial, arbitration or governmental proceeding. Further, the
Agent and the Banks may disclose any such information to consultants, any
independent certified public accountants or any legal counsel employed by such
Persons in connection with this Agreement or any Security Instrument, including
without limitation, the enforcement or exercise of all rights and remedies
thereunder, or any assignee or participant (including prospective assignees and
participants) in the Loans; provided, however, that the Agent or applicable Bank
imposes on the Person to whom such information is disclosed the same obligation
to maintain the confidentiality of such information as is imposed upon it
hereunder. Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease two (2) years from the date the information
was furnished, unless the Loan Parties request in writing at least thirty (30)
days prior to the expiration of such two year period, to maintain the
confidentiality of such information for an additional two year period. The Loan
Parties waive any and all other rights they may have to confidentiality as
against the Agent or the Banks arising by contract, agreement, statute or law
except as expressly stated in this Section 12.16. The Agent and the Banks agree
not to issue or cause to be issued any tombstone or other publicly published
announcement of the lending facilities established by this Agreement without the
Loan Parties’ review and approval thereof, which such approval will not be
unreasonably withheld.

12.17 Survival. The obligations of the parties under Sections 2.14, 2.15, 12.9
and 12.10 hereof shall survive repayment of the Loans and the termination of the
Commitment. To the extent that any payments on the Indebtedness or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee,
debtor-in-possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Indebtedness so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Liens, security interests, rights, powers and remedies under this Agreement
and each Security Instrument shall continue in full force and effect. In such
event, each Security Instrument shall be automatically reinstated and the Loan
Parties shall take such action as may be reasonably requested by the Agent to
effect such reinstatement.

12.18 NO ORAL AGREEMENTS. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF, THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

12.19 WAIVER OF JURY. EACH LOAN PARTY AND THE AGENT FULLY, VOLUNTARILY,
KNOWINGLY, INTENTIONALLY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THE NOTES, THIS AGREEMENT, THE SECURITY INSTRUMENTS OR OTHER LOAN
DOCUMENTS OR UNDER ANY AMENDMENT, SUPPLEMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) BASED HEREON ARISES OUT OF,
UNDER, OR IN CONNECTION HEREWITH OR THE NOTES, THE SECURITY INSTRUMENTS OR OTHER
LOAN DOCUMENTS, INCLUDING ANY COUNTERCLAIM IN ANY LEGAL OR JUDICIAL PROCEEDING
OR ACTION OR ARISING FROM ANY TRANSACTIONS OR BANKING OR LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LOAN PARTY, ANY
BANK OR THE AGENT. EACH LOAN PARTY AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN PARTY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE
BANKS TO ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. EACH LOAN PARTY CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS.

12.20 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier shall be as effective as delivery of a manually
executed counterpart of this Agreement.

12.21 Amendments. No amendment or waiver of any provision of this Agreement, the
Notes, or any other Loan Document to which any Loan Party is a party, nor any
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be agreed or consented to by Required Banks and
such Loan Party, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided, that
no amendment, waiver, or consent shall, unless in writing and signed by all of
the Banks and such, do any of the following: (a) increase Commitments of the
Banks or subject the Banks to any additional obligations; (b) reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder; (c) postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder; (d)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Notes or the number of Banks which shall be required for the Banks
or any of them to take any action under this Agreement; (e) change any provision
contained in this Section 12.21; or (f) release any Collateral from any of the
Liens created by the Loan Documents unless such release arises pursuant to a
transaction permitted under the Loan Documents. Notwithstanding anything to the
contrary contained in this Section, no amendment waiver, or consent shall be
made with respect to (y) Article XI hereof without the prior written consent of
the Agent or (z) Section 2.13 without the prior written consent of the Letter of
Credit Issuer.

12.22 No Liability of the Letter of Credit Issuer. The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither the Letter of
Credit Issuer nor any of its officers, directors, employees or agents shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; and (b) the validity, sufficiency or genuineness of documents, or of
any endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; except that the Borrower
shall have a claim against the Letter of Credit Issuer, and the Letter of Credit
Issuer shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) the Letter of Credit Issuer’s willful misconduct or gross
negligence in determining whether documents presented under any Letter of Credit
are genuine and/or comply with the terms of the Letter of Credit; or (ii) the
Letter of Credit Issuer’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit. In furtherance
and not in limitation of the foregoing, the Letter of Credit Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

12.23 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Bank (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agent,
the Letter of Credit Issuer and the Banks) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Bank
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Revolver Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


    (A)        the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee;
and


    (B)        the Agent.

(ii)     Assignments shall be subject to the following additional conditions:

    (A)        except in the case of an assignment to a Bank or an Affiliate of
a Bank or an assignment of the entire remaining amount of the assigning Bank’s
Commitment or Revolver Loans, the amount of the Commitment or Revolver Loans of
the assigning Bank subject to each such assignment (determined as of the date
the assignment and assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000, unless each of the Borrower and
the Agent otherwise consent, provided that no such consent of the Borrower shall
be required if an Event of Default has occurred and is continuing;


    (B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement; and


    (C)        the parties to each assignment shall execute and deliver to the
Agent an assignment and assumption, together with a processing and recordation
fee of $3,500.


        The term “Approved Fund” has the following meaning:

        “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each assignment and
assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such assignment and assumption, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such assignment and assumption,
be released from its obligations under this Agreement (and, in the case of an
assignment and assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.19, 12.9
and 12.10). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 12.23 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with clause (c) of this Section.


(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each assignment and assumption
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Commitment of, and principal amount of the Revolver Loans and
disbursement under Letters of Credit owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent, the Letter of Credit Issuer and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and any Bank, at any
reasonable time and from time to time upon reasonable prior notice.


(v) Upon its receipt of a duly completed assignment and assumption executed by
an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Agent shall accept such assignment and assumption and record the information
contained therein in the Register; provided that if either the assigning Bank or
the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Agent shall have no obligation to accept such
assignment and assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.


(c) (i) Any Bank may, without the consent of the Borrower, the Agent, or the
Letter of Credit Issuer, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Bank’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Revolver Loans owing to it); provided that (A) such Bank’s obligations
under this Agreement shall remain unchanged, (B) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agent, the Letter of Credit Issuer and the other Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.21 that
affects such Participant. Subject to clause (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15, 2.19, 12.9 and 12.10 to the same extent as if it were a
Bank and had acquired its interest by assignment pursuant to clause (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 12.11 as though it were a Bank, provided such
Participant agrees to be subject to Section 2.17 as though it were a Bank.


(ii) A Participant shall not be entitled to receive any greater payment
hereunder than the applicable Bank would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.


(d) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.


12.24 USA Patriot Act Notice. Each Bank hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party and its
owners, which includes the names and addresses of such Loan Party and its owners
and other information that will allow such Bank to identify such Loan Party and
its owners in accordance with the Patriot Act.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

SCHEDULE 9.25, Page 1

DALLAS1 1099496v4 67682-00024

        IN WITNESS WHEREOF, the Borrower has caused this Agreement to be
executed and delivered to the Agent and the Banks in Dallas, Texas, effective as
of the day and year first above written by the undersigned duly authorized
corporate officer of the Borrower.

         TENGASCO, INC., a Tennessee corporation

By: s/Jeffrey R. Bailey
Name: Jeffrey R. Bailey
Title: Chief Executive Officer

CITIBANK TEXAS, N.A., as the Agent and as a Bank
By: s/Angela McCracken
Angela McCracken
Vice President

Acknowledged and Accepted this 29th day of June, 2006 by the following Loan
Parties:

TENNESSEE LAND & MINERAL CORPORATION,
a Tennessee corporation



By: s/Jeffrey R. Bailey
Name: Jeffrey R. Bailey
Title: Chief Executive Officer

TENGASCO PIPELINE CORPORATION,
a Tennessee corporation

By: s/Jeffrey R. Bailey
Name: Jeffrey R. Bailey
Title: Chief Executive Officer